            Case 1:18-cv-02223-GBD-SN Document 163 Filed 07/20/20 Page 1 of 3




JOSEPH M. TERRY
  (202) 434-5320
  jterry@wc.com




                                            July 20, 2020


  Via ECF

  Hon. Sarah Netburn
  U.S. District Court for the Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

             Re:   Rich v. Fox News Network, LLC, Case No. 18-cv-2223

   Dear Judge Netburn:

          I write on behalf of Fox News to move the Court for the issuance, under the Hague
  Convention, of the Letter of Request in the form attached hereto as Exhibit A, addressed to the
  appropriate Central Authorities in England, for the deposition of Julian Assange. Plaintiffs do not
  agree with the positions taken in this letter motion or attached Letter of Request regarding the
  relevance of Mr. Assange’s testimony. Plaintiffs do not, however, object to Fox’s request for the
  issuance of a Letter of Request for Mr. Assange’s deposition, as long as that deposition does not
  delay the discovery schedule currently in place.

         Exhibit A requests that the Central Authority in England direct Julian Assange, Prisoner
  # A9379AY at HMP Belmarsh, Western Way, London SE28 0EB, UK, to appear for deposition.
  This motion is made pursuant to, and in conformity with, The Hague Convention on the Taking of
  Evidence Abroad in Civil or Commercial Matters, T.I.A.S. 7444, 23 U.S.T. 2555, reprinted in 28
  U.S.C. § 1781 (“Hague Convention”), to which the United Kingdom is a signatory.

          “[T]he Federal Rules of Civil Procedure and 28 U.S.C. § 1781(b)(2) authorize federal
  courts to issue letters rogatory that enable a U.S. litigant to obtain non-party discovery from a
  foreign entity.” Lantheus Med. Imaging, Inc. v. Zurich Am. Ins. Co., 841 F. Supp. 2d 769, 776
  (S.D.N.Y. 2012). “In deciding whether to issue letters rogatory in a particular case, ‘courts apply
  the discovery principles contained in [Federal Rule of Civil Procedure] 26.’” Joseph v. Gnutti
  Carlo S.p.A., No. 15-CV-8910 (AJN), 2016 WL 4083433, at *1 (S.D.N.Y. July 25, 2016) (granting
  motion to issue letters of request under the Hague Convention (quoting Lantheus, 841 F. Supp. 2d
  at 775)). That is, courts in the United States consider whether the movant has made a “reasonable
  showing that the evidence sought may be material or may lead to the discovery of material
       Case 1:18-cv-02223-GBD-SN Document 163 Filed 07/20/20 Page 2 of 3




July 20, 2020
Page 2

evidence . . . and other arguments as to breadth, relevance, and the availability of the information
sought from other sources.” Lantheus, 841 F. Supp. 2d at 776.

        Fox’s targeted deposition questions easily satisfy these standards—they seek information
at the heart of Plaintiffs’ allegations that the May 2017 article at issue was a “sham,” “fictitious,”
and “relied upon false and fabricated facts.” See Amended Complaint ¶¶ 136, 155; see also id. ¶¶
3 (“[Defendants] pursue[d] and develop[ed] a fiction that Seth had leaked thousands of DNC
emails to WikiLeaks. And they published, republished, and publicized the sham story.”), 36, 39,
43, 64, 70, 77, 85, 89, 91, 103, 109, 136, 139.

        As the Court is aware, this case involves a May 2017 Fox News publication concerning
Seth Rich, a former Democratic National Committee staffer who was killed in Washington, D.C.
on July 10, 2016. Within weeks of Seth’s death, WikiLeaks released a trove of internal emails
taken from DNC servers. The month after his death, WikiLeaks founder Julian Assange implied
that Seth Rich was the source of the DNC emails during an interview with a Dutch television
reporter, and WikiLeaks announced a $20,000 reward for information about Mr. Rich’s murder.
Other individuals have also publicly relayed Mr. Assange’s comments to them that the emails were
accessed at the DNC by “an internal source” and that “Russia got credit for something WikiLeaks
should have gotten credit for.” See, e.g. “Speaker Series: John LeBoutillier and Ellen Ratner,”
Nov. 16, 2016, available online at https://www.youtube.com/watch?v=gdtkACCxdnc (at
1:02:13). As the Court is also aware, Fox’s May 2017 article reported on potential
communications between Seth Rich and WikiLeaks.

        Almost a year after the May 2017 article, Plaintiffs Joel and Mary Rich brought claims for
intentional infliction of emotional distress, tortious interference with contract, and negligent
supervision. Plaintiffs allege that the May 2017 article at issue was a “sham,” “fictitious,” and
“relied upon false and fabricated facts.” See Amended Complaint ¶¶ 136, 155. See also Amended
Complaint ¶¶ 3, 36, 39, 43, 70, 77, 85, 89, 91, 103, 109, 136, 139. Plaintiffs have the burden to
prove that the story is false. See, e.g., Exhibit A (Letter of Request) at 8 (citing Philadelphia
Newspapers, Inc. v. Hepps, 475 U.S. 767, 776 (1986)).

        Julian Assange has suggested that he has information regarding the identity of the DNC
leaker. If he were to testify that that individual was Seth Rich, it would likely dispose of Plaintiffs’
claims, and it most certainly would be material. His testimony easily falls within the scope of
relevant discovery under Rule 26, and are proper subjects of letters of request pursuant to the
Hague Convention. See Joseph, 2016 WL 4083433, at 81 (internal quotation marks omitted).

       For those reasons, Fox respectfully submits that the proposed Letter of Request is just and
appropriate, and requests that the Court sign and issue the Letter of Request.
      Case 1:18-cv-02223-GBD-SN Document 163 Filed 07/20/20 Page 3 of 3




July 20, 2020
Page 3

                    Respectfully submitted,

                    /s/ Joseph M. Terry
                    Joseph M. Terry
                    Counsel for Fox News Network, LLC


Cc:    Counsel of Record

Enclosure
      Case 1:18-cv-02223-GBD-SN Document 163-1 Filed 07/20/20 Page 1 of 60




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 JOEL RICH AND MARY RICH,

                 Plaintiffs,

 v.                                                    Civil Action No. 1:18-cv-02223 (GBD)
 FOX NEWS NETWORK, LLC, MALIA
 ZIMMERMAN, AND ED BUTOWSKY,

                 Defendants.


  REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE PURSUANT TO THE
   HAGUE CONVENTION OF 18 MARCH 1970 ON THE TAKING OF EVIDENCE
             ABROAD IN CIVIL OR COMMERCIAL MATTERS
        The United States District Court for the Southern District of New York presents its

compliments to the Senior Master of the Royal Courts of Justice, and respectfully requests

international judicial assistance in accordance with the Hague Convention of 18 March 1970 on

the Taking of Evidence Abroad in Civil or Commercial Matters (“Hague Convention”), as

implemented into English law by the Evidence (Proceedings in Other Jurisdictions) Act 1975

(the “1975 Act”), to obtain evidence in England to be used in the above-captioned judicial

proceeding. Specifically, this Court requests that the Senior Master, by the proper and usual

process of your Courts, direct Julian Assange, located at Prisoner #A9379AY, HMP Belmarsh,

Western Way, London SE28 0EB, United Kingdom, to appear for testimony.

        Based on the pending claims between Plaintiffs Joel and Mary Rich (the “Riches”) and

Defendants Fox News Network, LLC (“Fox News”), Malia Zimmerman, and Ed Butowsky, this

Court believes that the testimony of Mr. Julian Assange will be highly relevant to the

adjudication of the above-captioned matter. This testimony shall serve as Mr. Assange’s trial

evidence in that matter. This request is made with the understanding that it will in no way


                                                1
     Case 1:18-cv-02223-GBD-SN Document 163-1 Filed 07/20/20 Page 2 of 60




require any person to commit any offense, or to undergo a broader form of inquiry than he or she

would if the litigation were conducted in the United Kingdom. In the proper exercise of its

authority, this Court has determined that the evidence cannot be secured except by the

intervention of the English courts and that assistance from the English courts would serve to

further the international interests of justice and judicial cooperation.

       In conformity with Article 3 of the Hague Convention, the undersigned applicant has the

honor to submit the following request.

1.     Sender:                                 Office of the Clerk of the Court
                                               United States District Court for the Southern
                                               District of New York
                                               Daniel Patrick Moynihan U.S. Courthouse
                                               500 Pearl Street
                                               New York, NY 10007
                                               USA

2.     Central Authority of the
       Requested State:                        The Senior Master
                                               For the attention of the Foreign Process Section
                                               Room E16
                                               Royal Courts of Justice
                                               Strand
                                               London WC2A 2LL
                                               England, United Kingdom

3.     Person to whom the executed             Joseph M. Terry
       Request is to be returned:              Williams & Connolly LLP
                                               725 Twelfth Street, N.W.
                                               Washington, DC 20005
                                               USA
                                               Telephone: (202) 434-5000

4.     Specification of the date by which      September 1, 2020
       the requesting authority requires
       receipt of the response to the
       Letter of Request

5.     (a) Requesting Judicial Authority: The Honorable Sarah J. Netburn
                                          United States Magistrate Judge



                                                  2
     Case 1:18-cv-02223-GBD-SN Document 163-1 Filed 07/20/20 Page 3 of 60




                                           United States District Court for the Southern
                                           District of New York
                                           Thurgood Marshall U.S. Courthouse
                                           40 Foley Square
                                           New York, NY 10007
                                           USA

(b) To the Competent Authority
        of:                                The Senior Master
                                           For the attention of the Foreign Process Section
                                           Room E16
                                           Royal Courts of Justice
                                           Strand
                                           London WC2A 2LL
                                           England, United Kingdom

(c) Name of the case and any               JOEL RICH AND MARY RICH v.
identifying number                         FOX NEWS NETWORK LLC, MALIA
                                           ZIMMERMAN AND ED BUTOWSKY

                                           Civil Action No. 1:18-cv-02223 (GBD) (the “Main
                                           Action”)

6.     The names and addresses of the parties and their representatives:

       A.     Plaintiffs:                  Parties

                                           Joel Rich and Mary Rich
                                           (via the care of their representatives below)

                                           Representatives

                                           MASSEY & GAIL L.L.P.
                                           Leonard A. Gail
                                           Eli J. Kay-Oliphant
                                           Suyash Agrawal
                                           50 East Washington Street, Suite 400
                                           Chicago, IL 60602
                                           Telephone: (312) 283-1590

                                           SUSMAN GODFREY LLP
                                           Arun Subramanian
                                           Elisha Barron
                                           Beatrice Franklin
                                           1301 Avenue of the Americas, 32nd Floor
                                           New York, NY 10019
                                           Telephone: (212) 336-8330

                                              3
Case 1:18-cv-02223-GBD-SN Document 163-1 Filed 07/20/20 Page 4 of 60




  B.   Defendants:             Parties

                               Fox News Network, LLC
                               1211 Avenue of the Americas
                               New York, New York 10036
                               (and via the care of its representatives below)

                               Malia Zimmerman
                               (via the care of her representatives below)

                               Ed Butowsky
                               (via the care of his representative below)

                               Representatives

                               WILLIAMS & CONNOLLY LLP
                               Joseph M. Terry
                               Stephen J. Fuzesi
                               Katherine Moran Meeks
                               Katherine A. Petti
                               725 Twelfth Street, N.W.
                               Washington, DC 20005
                               Telephone: (202) 434-5000
                               (For Fox News Network, LLC)

                               ALLEN & OVERY LLP
                               Jonathan Hitchin
                               Orla Fox
                               One Bishops Square, London,
                               E1 6AD, United Kingdom
                               Telephone: +44 20 3088 0000
                               (For Fox News Network, LLC, for the purposes of
                               the above mentioned application)

                               JOANNE BOX
                               Brick Court Chambers
                               (UK counsel for Fox News Network, LLC, for the
                               purposes of the above mentioned application)

                               DECHERT LLP
                               David H. Stern
                               U.S. Bank Tower
                               633 West 5th Street
                               Los Angeles, CA 90071
                               Telephone: (213) 808-5700

                                  4
     Case 1:18-cv-02223-GBD-SN Document 163-1 Filed 07/20/20 Page 5 of 60




                                            (For Malia Zimmerman)

                                            QUAINTON LAW, PLLC
                                            Eden P. Quainton
                                            1001 Avenue of the Americas, 11th Fl.
                                            New York, NY 10018
                                            Telephone: (212) 813-8389
                                            (For Ed Butowsky)

7.     Nature and purpose of the proceedings and summary of facts:

Nature of the proceedings

       This case arises from a Fox News publication concerning Seth Rich, a former Democratic

National Committee (“DNC”) staffer who was killed in Washington, D.C. on July 10, 2016.

Within weeks of Mr. Rich’s death, WikiLeaks (an international organization that publishes news

leaks and classified media by anonymous sources) released a collection of thousands of internal

emails and documents taken from the DNC servers. The month after Mr. Rich’s passing,

WikiLeaks founder Julian Assange referenced Seth Rich and his passing as part of a discussion

of the 2016 DNC email leak during an interview with a Dutch television reporter. See, e.g.

https://www.youtube.com/watch?v=Kp7FkLBRpKg. WikiLeaks also announced a $20,000

reward for information about Mr. Rich’s murder on August 9, 2016. See

https://twitter.com/wikileaks/status/763063624579551232. In January 2017, WikiLeaks tweeted

that there was a $130,000 reward for information leading to Seth Rich’s killers. See

https://twitter.com/wikileaks/status/822213093065367553. WikiLeaks published through

Twitter various other comments as to Mr. Rich’s death in late 2016 and 2017. 1




1
 See, e.g. https://twitter.com/wikileaks/status/763852003093217280;
https://twitter.com/wikileaks/status/800872140178395136;
https://twitter.com/wikileaks/status/892510925244203008;
https://twitter.com/wikileaks/status/864605358488256514.

                                                5
     Case 1:18-cv-02223-GBD-SN Document 163-1 Filed 07/20/20 Page 6 of 60




       On May 16, 2017, nearly a year after Mr. Rich’s death, Fox News published an online

article by Malia Zimmerman headlined: “Seth Rich, slain DNC staffer, had contact with

WikiLeaks, say multiple sources.” The article quoted a confidential, federal investigator source,

who was described in the article as having “reviewed an FBI forensic report” of Mr. Rich’s

computer and was quoted as saying: “I have seen and read the emails between Seth Rich and

WikiLeaks.” The article also reported that the federal investigator’s account was “consistent

with the findings of Rod Wheeler, a former DC homicide detective and Fox News contributor

and whose private investigation firm was hired by Rich’s family to probe the case.” On May 18,

2017, two days after the article was published, plaintiff Joel Rich wrote to Zimmerman seeking a

retraction. On May 23, 2017, Fox News issued a retraction, explaining: “The article was not

initially subject to the high degree of editorial scrutiny we require for all our reporting.”

       Subsequently, in March 2018, Plaintiffs Joel and Mary Rich—Seth Rich’s parents—

brought claims for intentional infliction of emotional distress, tortious interference with contract,

and negligent supervision relating to Zimmerman’s article, as well as prepublication conduct. To

succeed in their claim for intentional interference of emotional distress, Plaintiffs must prove that

Fox News and its reporter engaged in “conduct . . . so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and

utterly intolerable in a civilized community.” Howell v. N.Y. Post Co., 612 N.E.2d 699, 702

(N.Y. 1993). Central to Plaintiffs’ claims of outrageousness is that Fox’s reporting that Mr. Rich

had connections with WikiLeaks was false: Plaintiffs contend that Defendants “sought out Joel

and Mary . . . to use them as pawns to develop the sham story that Fox News could, in turn,

report,” and that Defendants “induced Joel and Mary . . . to implicate themselves as parents. . . ,

inferring that they were involved in establishing the (fictitious) facts of Defendants’ scheme and



                                                  6
     Case 1:18-cv-02223-GBD-SN Document 163-1 Filed 07/20/20 Page 7 of 60




sham story.” Am Compl. ¶ 136A, C. Plaintiffs claim the May 2017 article at issue was a

“sham,” “fictitious,” and “relied upon false and fabricated facts.” See Amended Complaint ¶¶

136, 155; see also id. ¶¶ 3 (“[Defendants] pursue[d] and develop[ed] a fiction that Seth had

leaked thousands of DNC emails to WikiLeaks. And they published, republished, and publicized

the sham story.”), 36, 39, 43, 70, 77, 85, 89, 91, 103, 109, 136, 139.

       The Southern District for New York, in August 2018, dismissed Plaintiffs’ claims in their

entirety, holding, inter alia, that Plaintiffs could not recover for defamatory statements about

their son, and that the allegations of the Complaint did not support a claim for intentional

infliction of emotional distress or inducing a breach of contract. The Second Circuit Court of

Appeals reversed in September 2019, accepting as true the Complaint’s allegations of “what

amounted to a campaign of emotional torture” aimed at the Riches. Second Cir. Op. 14. The

Court of Appeals emphasized, however, that Plaintiffs cannot recover damages for the emotional

distress they suffered as a result of the defamation of their son, but only for “speech and conduct

specifically targeted at [them].” Id. at 19.

       Fox News and Ms. Zimmerman deny Plaintiffs’ allegations. Plaintiffs’ claim for

intentional infliction of emotional distress may only succeed if Plaintiffs can show, among other

things, “falsehood.” Second Cir. Op. at 19-20; 2 see also, e.g. Philadelphia Newspapers, Inc. v.

Hepps, 475 U.S. 767, 776 (1986) (First Amendment places the burden on Plaintiffs to prove

falsity on matter of public concern). Central to Fox’s defense as to the truth of the article at issue

is that this article was not a “sham,” as repeatedly alleged by Defendants.




2
 See, e.g., Second Cir. Op. 19-20 (noting the requirement of “falsehood” under Supreme Court
precedent); id. at 14 (emphasizing Plaintiffs’ allegations that this was a “knowingly false article
accusing Seth of leaking the DNC emails”).

                                                  7
     Case 1:18-cv-02223-GBD-SN Document 163-1 Filed 07/20/20 Page 8 of 60




       Thus, evidence regarding the source of the leaked DNC emails and the communications

(if any) between Seth Rich and WikiLeaks will be highly material to Fox’s contentions that the

article was not a “sham” as asserted by Plaintiffs, that the Plaintiffs cannot prove falsity, and

highly material to Fox’s contention that they were not engaged in any outrageous behavior,

against the Riches: Fox was pursuing a story that was substantially true. Mr. Assange, as

founder of WikiLeaks, is exceptionally suited to provide testimony that will be highly relevant to

these issues. Therefore, Fox News, by and through this letter of request issued by the District

Court, is formally requesting the testimony of Mr. Assange for use at trial.

The Parties

       The Plaintiffs are Joel Rich and Mary Rich, individuals residing in the State of Nebraska,

United States.

       The Defendants are Fox News Network, LLC, a Delaware corporation with its principal

place of business in New York, as well as Malia Zimmerman and Ed Butowsky, individuals

residing in California and Texas, respectively.

Status of the proceedings

       Fact discovery has commenced and currently is scheduled to close on September 18,

2020. The parties are presently negotiating a potential extension of the schedule given the

COVID-19 crisis, but no extension has been entered at present. In accordance with the U.S.

rules on evidence gathering, witness evidence, including the evidence sought pursuant to this

application, needs to be obtained within the prescribed discovery window, as opposed to during

the trial itself. That evidence, including the testimony sought from Mr. Assange, will be used at

the trial for this action, which has not yet been scheduled.

8.     Evidence to be obtained or other judicial act to be performed:



                                                  8
     Case 1:18-cv-02223-GBD-SN Document 163-1 Filed 07/20/20 Page 9 of 60




       This Request is being made to obtain testimony from Julian Assange for use at trial in the

above-captioned matter in relation to the source of the DNC emails and documents released by

WikiLeaks in 2016; WikiLeaks’ response to Mr. Rich’s murder; and WikiLeaks’

communications with Mr. Rich and members of Mr. Rich’s family.

       The requesting authority notes that the English Court has no inherent jurisdiction to act in

aid of a foreign court. It derives its authority from the Hague Convention, as implemented by the

1975 Act, and its powers are therefore limited to actions falling within the scope of that statute.

In particular, the English Court’s powers to compel the giving of evidence in assistance of

foreign proceedings are only as wide as its powers to compel evidence in proceedings before its

own courts.

       The requesting authority notes that the English Court’s approach in relation to the

gathering of evidence is more restrictive than the approach of the requesting authority. The

requesting authority confirms that the testimony sought from Mr. Assange is directly relevant to

the matters in issue in the Main Action and will be used at trial. The requesting authority

understands from Fox News that no questions will be asked of Mr. Assange that could not

properly be asked by counsel examining a witness at a trial before the High Court of England

and Wales.

9.     Identity and address of any person to be examined:

Julian Assange
Prisoner #A9379AY
HMP Belmarsh
Western Way
London SE28 0EB
United Kingdom

10.    Questions to be put to the persons to be examined or statement of the subject matter
about which they are to be examined:



                                                  9
    Case 1:18-cv-02223-GBD-SN Document 163-1 Filed 07/20/20 Page 10 of 60




Fox News seeks testimony in response to the following specific questions:

   1) What was Mr. Assange’s role (if any) in the establishment of WikiLeaks?

   2) What was Mr. Assange’s role (if any) in connection with the activities of WikiLeaks in
      2016?

   3) In 2016 and 2017, what role (if any) did Mr. Assange have regarding the content of
      WikiLeaks’ Twitter postings?

   4) What was Mr. Assange’s involvement (if any) in WikiLeaks’ July 22, 2016 release of
      emails and documents from the Democratic National Committee (DNC), as referenced at
      https://wikileaks.org/dnc-emails/?

   5) When were those emails and documents provided to WikiLeaks?

   6) How did WikiLeaks obtain the DNC emails and documents?

   7) Which individual(s) and/or entit(y/ies) provided the DNC emails and documents to
      WikiLeaks?

   8) Which individual(s) and/or entit(y/ies) obtained those materials from the DNC?

   9) Describe any role played by Seth Rich to your knowledge in obtaining those materials
      and/or providing them to WikiLeaks.

   10) To your knowledge, has WikiLeaks ever offered a reward for information related to a
       murder that occurred in the United States other than in relation to the murder of Seth
       Rich? If so, on how many occasions?

   11) Why did WikiLeaks provide a reward for information related to the murder of Seth Rich?

   12) Has Mr. Assange ever communicated with Seth Rich in any manner?

   13) If so, what was the content of the communications?

   14) If Mr. Assange himself has not communicated with Seth Rich, is Mr. Assange aware as to
       whether any person affiliated with WikiLeaks ever communicated with Seth Rich in any
       manner?

   15) If so, (a) who communicated with Seth Rich? And (b) what, to Mr. Assange’s knowledge,
       was the content of such communication(s)?

   16) Has Mr. Assange ever communicated in any manner with another member of the Rich
       family, including (but not limited to) Aaron Rich, Joel Rich, or Mary Rich?



                                               10
      Case 1:18-cv-02223-GBD-SN Document 163-1 Filed 07/20/20 Page 11 of 60




      17) If so, what was the content of those communications?

      18) To Mr. Assange’s knowledge, has any other person affiliated with WikiLeaks ever
          communicated in any manner with a member of the Rich family?

      19) If so, (a) who communicated with the Rich family? And (b) what, to Mr. Assange’s
          knowledge, was the content of such communication(s)?

      20) To Mr. Assange’s knowledge, did any individual(s) and/or entit(y/ies) affiliated with the
          Russian Federation (including, but not limited to, the FSB, SVR, GU (or GRU), FSPSI,
          or any other intelligence service) play any role in obtaining and/or providing to
          WikiLeaks the 2016 DNC emails released by WikiLeaks?

11.      Documents or other property to be inspected:

         At present, no documents are requested in addition to the testimony from Mr. Assange.

12.    Any requirement that the evidence be given on oath or affirmation and any special
form to be used:

         The examination shall be conducted in accordance with the local rules and procedure in

relation to the taking of evidence. The testimony shall be given under oath or affirmation

pursuant to the laws of England and Wales as set out in the Schedule to this Letter of Request.

13.      Special methods or procedure to be followed:

         In light of the COVID-19 pandemic and the restrictions and social distancing measures in

place both in the U.K. and the U.S., the requesting authority respectfully requests that the

examination of Mr. Assange take place by video link and that the English Court grant permission

for the same. The requesting authority understands that Fox News will seek from the English

Court permission to examine Mr. Assange by video link in accordance with the usual

arrangements that would apply to evidence taken by video link at a trial before the High Court of

England and Wales in accordance with the English Civil Procedure Rules.

         The requesting authority further respectfully requests that this letter of request be

executed expeditiously.



                                                  11
    Case 1:18-cv-02223-GBD-SN Document 163-1 Filed 07/20/20 Page 12 of 60




14.     Request for notification of the time and place for the execution of the Request and
identity and address of any person to be notified:

       The requesting authority respectfully asks that notice of the time when, and the place

where, the proceedings will take place be provided to:

       Joseph M. Terry
       Williams & Connolly LLP
       725 Twelfth Street, N.W.
       Washington, DC 20005

15.     The fees and costs incurred which are reimbursable under the second paragraph of
Article 14 or under Article 26 of the Convention will be borne by:

       Fox News Network, LLC, c/o
       Joseph M. Terry
       Williams & Connolly LLP
       725 Twelfth Street, N.W.
       Washington, DC 20005


Dated: July __, 2020
                                                            The Honorable Sarah J. Netburn
                                                            United States Magistrate Judge
                                                            United States District Court for the
                                                            Southern District of New York




                                               12
      CaseCase
           1:18-cv-02223-GBD-SN
               1:18-cv-02223-GBD Document
                                 Document 163-1 Filed
                                          69 Filed    07/20/20Page
                                                   08/02/18     Page
                                                                   1 of1320of 60




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
JOEL RICH and MARY RICH,

                                   Plaintiffs,

                -against-                                             MEMORANDUM DECISION
                                                                          AND ORDER
FOX NEWS NETWORK, LLC, MALIA
ZIMMERMAN, in her individual and professional                                18 Civ. 2223 (GBD)
capacities, and ED BUTOWSKY, in his individual
and professional capacities,

                                   Defendants.

------------------------------------- X


GEORGE B. DANIELS, United States District Judge:

        Plaintiffs Joel and Mary Rich bring this action against Defendants Fox News Network, LLC,

Fox News reporter Malia Zimmerman (together with Fox News, the "Fox Defendants"), and Fox

News contributor Ed Butowsky asserting claims for intentional infliction of emotional distress

("IIED") and for aiding and abetting and conspiring to intentionally inflict emotional distress on

Plaintiffs. (Comp!., ECF No. 7, 11135-71.) Plaintiffs principally allege that Defendants conspired

to cause Plaintiffs severe emotional distress by publishing a news article reporting that their son, Seth

Rich, a former Democratic National Committee ("DNC") employee, was murdered for leaking

sensitive, private emails from DNC servers to WikiLeaks. (See id.) Plaintiffs also asse1i a claim

against all Defendants for tortious interference with Plaintiffs' contract with Fox News contributor

and private investigator Rod Wheeler, as well as a claim against Fox News for its negligent

supervision and/or retention of Zimmerman and Wheeler. 1 (Id. 11 172-84.) Defendants move to



1 Before Plaintiffs brought this suit, Rod Wheeler filed an action pending before this Court in which he asserts
claims for defamation and libel against Fox News, Zimmerman, and Butowsky arising out of Fox News's
coverage of Wheeler's investigation into Seth Rich's murder. (Am. Comp!., Wheeler v. Twenty-First Century
        CaseCase
             1:18-cv-02223-GBD-SN
                 1:18-cv-02223-GBD Document
                                   Document 163-1 Filed
                                            69 Filed    07/20/20Page
                                                     08/02/18     Page
                                                                     2 of1420of 60




dismiss the complaint for failnre to state a claim pnrsuant to Rule 12(b)(6) of the Federal Rules of

Civil Procednre. 2 (See ECF Nos. 35, 51.)

          Defendants' motions to dismiss for failnre to state a claim are GRANTED.

                                    I.     FACTUAL BACKGROUND

          Plaintiffs are the parents of Seth Rich, a Democratic National Committee ("DNC") employee

who was mnrdered on July 10, 2016. (Comp!.              ,r,r 2,   13, 16.) Although the mnrder is still being

investigated by the Washington D.C. Metropolitan Police Department ("MPDC") and remains

unresolved, the MPDC's investigation supports the conclusion that Seth Rich's murder was the result

of a botched robbery. (Id.     ,r 17.)   According to Plaintiffs, however, Defendants have publicized a

different and patently fictitious story about the circumstances of their son's mnrder.

           On July 22, 2016, more than 44,000 private emails from the DNC were published on a website

maintained by the organization known as WikiLeaks. (Id.            ,r 19.)   According to Plaintiffs, a conspiracy

theory developed among some political groups that Seth Rich was mnrdered because he provided the

DNC emails to WikiLeaks. (Id.        ,r,r 3, 22.)   On August 22, 2016, Plaintiffs issued a response to the

conspiracy theory, which stated, in part:

                  [S]ome are attempting to politicize this horrible tragedy, and in their
                  attempts to do so, are actually causing more harm than good and
                  impeding ... the ability of law enforcement to properly do their job.
                  For the sake of finding Seth's killer, and for the sake of giving the
                  family the space they need at this terrible time, they are asking for the
                  public to refrain from pushing unproven and harmful theories about
                  Seth's mnrder.

(Id.   if 23.)


Fox, Inc., No. I 7-cv-5807 (S.D.N.Y. Oct. 23, 2017), ECF No. 56.) The defendants in that case filed motions
to dismiss, which are addressed in a separate opinion filed today.

2 Butowsky also moves to dismiss the complaint for lack of personal jurisdiction pursuant to Rule 12(6)(2) of
the Federal Rules of Civil Procedure. However, because Plaintiffs' claims against all Defendants fail on their
merits, see Section III, infra, this Comt declines to address Butowsky's jurisdictional arguments.

                                                         2
        CaseCase
             1:18-cv-02223-GBD-SN
                 1:18-cv-02223-GBD Document
                                   Document 163-1 Filed
                                            69 Filed    07/20/20Page
                                                     08/02/18     Page
                                                                     3 of1520of 60




          On or about December 17, 2016, Butowsky made contact with Plaintiffs through a Facebook

post indicating that he was "looking to connect with anyone Jewish in Omaha[,] Nebraska." (Comp!.

,i 25.) Butowsky spoke with Plaintiffs by phone and informed them that he had heard WikiLeaks

received the DNC emails from Seth Rich. (Id. ,i,i 25-26.) Plaintiffs, however, denied that their son

had done so. (Id. ,i 26.) On January 3, 2017, Butowsky sent Joel Rich a follow-up email with the

subject line, "Please called [sic] Butowsky. We met through Jeremy from your temple." (Id. ,i 27.)

          That same day, Zimmerman emailed Brad Bauman, who was handling press inquiries on

Plaintiffs' behalf, asking for information about Seth Rich's murder. (Id. ,i 28.) When Bauman

responded, Zimmerman wrote back that she "would want to get the information directly from [Joel

Rich] or law enforcement to ensure its accuracy." (Id.) Accordingly, on January 5, 2017, Zimmerman

emailed Joel Rich requesting information about Seth for stories she was writing, claiming that she

wanted to "bring further attention to his case."            (Id. ,i 30.)   Joel Rich responded by sending

Zimmerman information about Seth as well as photographs of him. (Id.)

          On January 20, 2017, Butowsky called Joel Rich and encouraged him to look at Seth's bank

account to see if there were any payments posted from WikiLeaks. Plaintiffs, however, again assured

Butowsky that rumors about Seth Rich and WikiLeaks were "baseless." (Id. ,i,i 31-32.)

          On February 23, 2017, Butowsky sent a text message to Rod Wheeler stating that he was

"looking for some assistance on something that happened in Washington" and asking him to call.

(Id. ,i 34.) Wheeler, a former MPDC homicide detective turned private investigator, was then under

contract with Fox News to appear as an on-air contributor, as well as to provide "off-air assistance,

as requested by Fox."3 (Id. ,i 33.) When Wheeler called, Butowsky stated that he was working with




3   Plaintiffs have not named Wheeler as a Defendant in this lawsuit.

                                                        3
        CaseCase
             1:18-cv-02223-GBD-SN
                 1:18-cv-02223-GBD Document
                                   Document 163-1 Filed
                                            69 Filed    07/20/20Page
                                                     08/02/18     Page
                                                                     4 of1620of 60




Zimme1man at Fox News on an article about Seth Rich and wanted Wheeler to conduct an

investigation into his murder. (Id. 135.)

          On February 28, 2017, Wheeler met with Butowsky and Zimmerman. (Id. 137.) Plaintiffs

allege that Butowsky, Zimmerman, and Fox News "sought to have Wheeler plausibly corroborate the

sham story ... that Seth gave the DNC emails to WikiLeaks." (Id. 139.) That same day, Butowsky

sent an email to Plaintiffs offering to hire Wheeler on their behalf to investigate their son's murder.

(Id.   1 41.)   Wheeler also spoke with Plaintiffs directly about the prospective investigation, though he

did not mention that he had met with Zimmerman. (Id.         1 43.)
          On March 3, 2017, Butowsky sent Joel Rich a draft of an engagement agreement between

Plaintiffs and Wheeler, which stated that Wheeler would provide "media representation" for the Rich

family and that he would "[i]nterview, investigate, and represent" Seth's family members "in any and

all media contacts and with regards to the official police investigation surrounding the death of Seth

Rich." (Id.     1 45.)   Plaintiffs, however, told Butowsky and Wheeler that they would not allow Wheeler

to serve as their media representative unless Plaintiffs would have complete control over the

comments Wheeler made publicly on their behalf. (Id. 1146-47.) Butowsky told Plaintiffs that he

would accept Plaintiffs' condition. (Id.      ii 47.)
          On March 5, 2017, Butowsky followed up and urged Plaintiffs to allow him to hire and pay

for Wheeler's services on their behalf, appealing to their "need to get closure, as a family." (Id. 149.)

Butowsky assured Plaintiffs that his motivation in offering to pay Wheeler on Plaintiffs' behalf was

purely altruistic, and that he was concerned about the rumors circulating about Seth. (Id.            1 50.)
Butowsky further assured Plaintiffs that he would not be involved any longer and that Wheeler would

take his directions from, and provide all information directly to, Plaintiffs. (Id.   1 51.)   Butowsky told

Plaintiffs that they would "never see me ever talk about this anywhere." (Id.) In a phone call with



                                                        4
     CaseCase
          1:18-cv-02223-GBD-SN
              1:18-cv-02223-GBD Document
                                Document 163-1 Filed
                                         69 Filed    07/20/20Page
                                                  08/02/18     Page
                                                                  5 of1720of 60




Joel Rich on March 13, 2017, Butowsky reiterated that he would respect Wheeler's obligation not to

speak about his investigation to anyone but Plaintiffs. (Id.   1 54.)
       On March 14, 2017, Plaintiffs executed a contract with Wheeler's private investigation firm,

Capitol Investigations, LLC.     (Id. 156.)   The contract stated, among other things, that "[t]he

representation shall not include media representation, unless otherwise permitted by [Plaintiffs] in

writing." (Id. 157.) The contract also stated, "Capitol Investigations shall not release any information

regarding the investigation, including but not limited to findings, working theories or path [sic]

forward to any third paiiy without prior authorization by [Plaintiffs] unless that third party is an

investigating agency, i.e. Metropolitan Police Department and the FBI." (Id.)

       On April 9, 2017, Wheeler sent a text message to Zimmerman stating, "I'm ready to say Seths

[sic] Death [sic] was not a botched robbery." (Id. 160.) On April 18, 2017, Butowsky sent Wheeler

a text message stating that he would be "meeting [White House Press Secretary] Sean Spicer and

want you with me." (Id. 161.) Wheeler and Butowsky met with Spicer two days later and provided

Spicer with written materials relating to Wheeler's investigation. (Id. 163.) Neither Wheeler nor

Butowsky asked Plaintiffs for pe1mission prior to meeting with Spicer, nor had they informed

Plaintiffs of the meeting. (Id. 165.)

        On April 24, 2017, and with Plaintiffs' approval, Wheeler obtained an interview with MPDC

Detective Della-Camera, the lead homicide detective investigating Seth Rich's murder. (Id. 166.)

The night before the interview, Butowsky sent an email to Wheeler stating, "Della camera [sic] is

either helping us or we will go after him as part of the coverup [sic]." (Id. 167.) Zimmerman then

sent Wheeler several emails, some of which were copied to Butowsky, with information about

Detective Della-Camera and the MPDC's investigation into Seth Rich's murder. (Id. 168.)




                                                   5
       CaseCase
            1:18-cv-02223-GBD-SN
                1:18-cv-02223-GBD Document
                                  Document 163-1 Filed
                                           69 Filed    07/20/20Page
                                                    08/02/18     Page
                                                                    6 of1820of 60




         On May 10, 2017, Butowsky and Zimmerman advised Wheeler that an FBI source had

confirmed that emails were exchanged between Seth and WikiLeaks. (Id. 169.) Butowsky and

Zimmerman also told Wheeler that they would be meeting with the source and would provide Wheeler

with details from the meeting.       (Id.)   However, Plaintiffs allege that, in fact, Zimmerman and

Butowsky did not have such a source. (Id. 179.) The next day, Zimmerman sent Wheeler a copy of

an article she had drafted for publication by Fox News (the "Zimmerman/Fox Article"), reporting on

Seth Rich's alleged disclosure of DNC emails to WikiLeaks. (Id. 1170, 72.) Zimme1man worked

on and exchanged multiple drafts of the Zimmerman/Fox Article with Butowsky. (Id. 171.)

          On May 15, 2017, Zimmerman told Wheeler that the "bosses at Fox" wanted the

Zimmerman/Fox Article published the next day, while Butowsky left Wheeler a voicemail telling him

to "close this deal, whatever you got to do." (Id. 174.) That same day, Zimmerman also contacted

Plaintiffs to request their comment on a FBI report showing that Seth Rich had disclosed the DNC

emails to WikiLeaks. (Id. 178.) Also on May 15, 2017, Wheeler spoke with Joel Rich about the

Zimmerman/Fox Article, which Rich maintained was false. (Id.        1 80.)
         Nevertheless, on May 16, 2017, Fox News published the Zimmerman/Fox Article. (Id. 187.)

The article contained a quote from an unnamed federal investigator stating, "I have seen and read the

emails between Seth Rich and WikiLeaks." (Id.) The article also noted that the federal investigator's

"revelation" was "consistent with the findings of Rod Wheeler, a fo1mer DC homicide detective and

Fox News contributor whose private investigation firm was hired by Rich's family to probe the case."

(Id.   1 88.)   In addition, the article quoted Wheeler as stating, "[m]y investigation up to this point

shows there was some degree of email exchange between Seth Rich and WikiLeaks." (Id. 189.)

Plaintiffs allege that the quotes attributed to the federal investigator and Wheeler were false.

(Id. 1187, 91.)



                                                     6
       CaseCase
            1:18-cv-02223-GBD-SN
                1:18-cv-02223-GBD Document
                                  Document 163-1 Filed
                                           69 Filed    07/20/20Page
                                                    08/02/18     Page
                                                                    7 of1920of 60




         Later that day, Fox News published a second article that stated, among other things, "Rod

Wheeler, a retired Washington [D.C.] homicide detective and Fox News contributor investigating the

case on behalf of the Rich Family, made the WikiLeaks claim, which was corroborated by a federal

investigator who spoke to Fox News." (Id.           ,r 90.)   The second article also stated that "a spokesman

for Rich's family on Tuesday said Wheeler was not authorized to speak for the family .... " (Id.)

         Over the next several days following the publication of both articles, Seth Rich's murder and

the Zimmerman/Fox Article were covered on various Fox News programs and in other media sources.

(Id   ,r 104.)   In addition, on May 22, 2017, Wheeler issued a public media release indicating that he

was "of the personal opinion that the information/article reported by Fox News Channel was

essentially correct and worthy of further investigation." (Id.           ,r 105.)   However, the next day, Fox

News issued a retraction of the Zimmerman/Fox Article, explaining that the article "was not initially

subjected to the high degree of editorial scrutiny we require for all our reporting[]" and that "[u]pon

appropriate review, [it] was found not to meet those standards and has since been removed." (Id.

,r,r 106-07.)
         Even after the Zimmerman/Fox Article was retracted, various Fox News programs continued

to discuss Seth Rich's murder. (Id.           ,r 108.)   Plaintiffs allege that this coverage was designed to

"exploit the sham story" that was the subject of the Zimmerman/Fox Article in order to boost Fox

News's ratings. (Id.      ,r 109.)   Plaintiffs further allege that Butowsky continued to publicly discuss the

Zimmerman/Fox Article, including on Twitter. One Tweet, for example, suggested that Plaintiffs had

confirmed that Aaron Rich, Seth's brother, received money from WikiLeaks in his personal bank

account. (Id.      ,r 113.)   In addition, on August 16, 2017, Butowsky told National Public Radio that

"every word" of the Zimmerman/Fox Article was true. (Id.              ,r 114.)



                                                              7
     CaseCase
          1:18-cv-02223-GBD-SN
              1:18-cv-02223-GBD Document
                                Document 163-1 Filed
                                         69 Filed    07/20/20Page
                                                  08/02/18     Page
                                                                  8 of2020of 60




       After the retraction of the Zimmerman/Fox Article, Butowsky remained in contact with

Plaintiffs. On May 25, 2017, for instance, Butowsky sent Joel Rich a text message stating, in part, "I

kept thinking at some point you would explain the things written about me were not true but you

never did .... The idea that I conspired to do something which I have no idea what that could've been

is complete hogwash made up by ... Bauman." (Id        ,r 111.)   The text message stated further, "You

should call Malia Zimmerman. She found the person and the gun that was used to shoot your son ....

When you find out who did it you are going to be ve1y very emotional." (Id) Plaintiffs allege that

Butowsky continued calling, texting, and leaving voicemails for Joel Rich. (Id      ,r 117.)

       Plaintiffs further allege that the Zimmerman/Fox Article, together with the Defendants'

overall conduct, has caused them "intense distress." (Id   ,r 128.)   Plaintiffs allege that they both now

exhibit symptoms consistent with post-traumatic stress disorder and obsessive-compulsive behavior

and that Mary Rich experiences symptoms consistent with social anxiety disorder. (Id.          ,r,r 130-31.)
Plaintiffs further allege that they experience feelings of anxiety, and have developed a

"hypersensitivity to potentially being harassed, threatened, and hatmed." (Id.    ,r,r l32(A)-(B).)    As a

result, they claim they have installed three video catneras outside their home to detect unwanted

visitors. (Id   ,r 132(B).)
        In addition, Plaintiffs allege that Mary Rich was laid off shortly before her son's death, but

that she had received a job offer on the satne night that the Zimmerman/Fox Article was published.

(Id. ,r 133 .) Plaintiffs allege that as a result of the publication of the Zimmerman/Fox Article and

subsequent media coverage, she becatne distraught and was unable to accept the job. (Id.) Plaintiffs

further allege that although Mary Rich had a "preexisting neurological condition, which was being

managed with regular treatment," her condition has become aggravated such that she has been unable

to return to work. (Id)



                                                   8
     CaseCase
          1:18-cv-02223-GBD-SN
              1:18-cv-02223-GBD Document
                                Document 163-1 Filed
                                         69 Filed    07/20/20Page
                                                  08/02/18     Page
                                                                  9 of2120of 60




                                        II.   LEGAL STANDARDS
       "A Rule 12(b)(6) motion challenges the legal sufficiency of the claims asserted in a

complaint." Trs. of Upstate NY. Eng'rs Pension Fundv. Ivy Asset Mgmt., 131 F. Supp. 3d 103, 119-

20 (S.D.N.Y. 2015). To survive such a motion, the plaintiff must plead "enough facts to state a claim

to relief that is plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). In deciding a Rule 12(b)(6) motion, a court "accept[s] all factual allegations

in the complaint as true ... and draw[s] all reasonable inferences" in favor of the plaintiff. Holmes

v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009). A court is "not, however, 'bound to accept conclusory

allegations or legal conclusions masquerading as factual conclusions."' Faber v. Metro. Life Ins. Co.,

648 F.3d 98, 104 (2d Cir. 2011) (quoting Rolon v. Henneman, 517 F.3d 140, 149 (2d Cir. 2008)).

                      III.    THE COMPLAINT FAILS TO STATE A CLAIM
       Plaintiffs assert several state law claims against Fox News, Zimmerman, and Butowsky for

IIED, as well as conspiring to commit and aiding and abetting IIED, and tortious interference with

contract. (See id.   ,r,r 136-44,   146-56, 158-71, 173-77.) Plaintiffs also assert a claim against Fox

News for the negligent supervision and/or retention of Zimmerman and Wheeler. (Id.         ,r,r   179-84.)

However, each of Plaintiffs' claims fail to adequately allege essential elements of the causes of action

asserted. Accordingly, Plaintiffs' complaint is dismissed in its entirety.

    A. Intentional Infliction of Emotional Distress
        To state a claim for IIED under New York law, a plaintiff must adequately allege: "(1) extreme

and outrageous conduct, (2) intent to cause severe emotional distress, (3) a causal connection between




                                                      9
     Case 1:18-cv-02223-GBD-SN
        Case                   Document 69
             1:18-cv-02223-GBD Document 163-1  Filed
                                           Filed     07/20/20
                                                 08/02/18      Page
                                                            Page    2220
                                                                 10 of of 60




the conduct and the injury, and (4) severe emotional distress."4 Friedman v. Self Help Cmty. Servs.,

Inc., 647 F. App'x 44, 47 (2d Cir. 2016). To form the basis of an IIED claim, the conduct must be

"so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency,

and to be regarded as atrocious, and utterly intolerable in a civilized society." Howell v. New York

Post Co., 612 N.E.2d 699, 702 (N.Y. 1999)).

        This "standard ... is 'rigorous, and difficult to satisfy."' Conboy v. AT&T Corp., 241 F.3d

242, 258 (2d Cir. 2001) (quoting Howell, 612 N.E.2d at 702); see also DiRuzza v. Lanza, 685 F.

App'x 34, 36 (2d Cir. 2017) ("A claim for [IIED] must satisfy an 'exceedingly high legal standard"'

and is available "only as a last resort"). "Actions 'likely [to] be considered reprehensible by most

people' are not sufficient." DiRuzza, 685 F. App'x at 37 (citation omitted); see also Ponticelli v.

Zurich Am. Ins. Grp., 16 F. Supp. 2d 414, 441 (S.D.N.Y. 1998) ("[C]onduct [that is] undoubtedly

unprofessional, distasteful, and improper, does not rise to the level of extreme and outrageous

behavior required for an IIED claim in New York.") Indeed, of all the IIED claims the New York

Court of Appeals has considered, "every one has failed because the alleged conduct was not

sufficiently outrageous."' DiRuzza, 685 F. App'x at 37 (quoting Chanko v. Am. Broad. Cos., 49

N.E.3d 1171, 1179 (N.Y. 2016)) (alterations and omission in original).

        As courts have observed, defamatory statements to news outlets "fall well short of meeting

the high standard for extreme and outrageous conduct." Cruz v. Marchetta, No. 11 Civ. 8378 (RWS),

2012 WL 4513484, at *5 (S.D.N.Y. Oct. 1, 2012) (collecting cases); see also Restis v. Am. Coal.



4 Where, as here, a federal court's "subject matter jurisdiction is grounded on the diversity statute, and ... the
[d]istrict [c]our! ... sits in New York," a cou1t "dete1mine[s] the body of law that applies ... with reference
to New York's choice oflaw rules." Bookingv. Gen. Star Mgmt. Co., 254 F.3d 414,419 (2d Cir. 2001). Under
those rules, "the first step ... is to determine whether there is an 'actual conflict' between the laws invoked by
the parties." Id. "If there is no actual conflict, then the choice oflaw question is inconsequential and the forum
state" may "appl[y] its own law." Johnson v. Nextel Commc'ns, Inc., 660 F.3d 131, 138 (2d Cir. 2011).
Because the parties rely on New Yark law and they have not identified an actual conflict between the relevant
laws of New York and Nebraska, this Court applies New York law as the law of the forum.
                                                       10
     Case 1:18-cv-02223-GBD-SN
        Case                   Document 69
             1:18-cv-02223-GBD Document 163-1  Filed
                                           Filed     07/20/20
                                                 08/02/18      Page
                                                            Page    2320
                                                                 11 of of 60




Against Nuclear Iran, Inc., 53 F. Supp. 3d 705, 729 (S.D.N.Y. 2014) ("[C]ourts in this Circuit have

recognized[] [that] defamatory statements generally cannot constitute the extreme and outrageous

behavior required for an [IIED] claim."). Moreover, "it is well established that where the crux of [a]

complaint sounds in defamation, court[s] will refuse to allow a cause of action for emotional distress,"

because a plaintiff cannot "circumvent[] the restrictions on defamation claims" by styling his claim

as one for IIED. Croskey v. Med. & Tech. Servs., Inc., No. 05 Civ. 6641 (LMM), 2006 WL 2347816,

at *3 (S.D.N.Y. Aug. 10, 2006) (citing Wilson v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 490

N.Y.S.2d 553, 555 (App. Div. 2d Dep't 1985)). Similarly, "courts have held that false statements or

misrepresentations----even if intentionally made~do not rise to the level of extreme and outrageous

conduct." Baraliit v. Vinya Capital, L.P., No. 07 Civ. 4626 (MHD), 2009 WL 959578, at *12

(S.D.N.Y. Mar. 31, 2009) (citations omitted).           Allegations that the false statements "would

have ... an [emotionally distressing] effect because [plaintiff! is a religious [person]" do not render

the statements sufficiently outrageous to form the basis for an IIED claim. Lawson v. NY Billiards

Corp., 331 F. Supp. 2d 121, 133 (E.D.N.Y. 2004).

        In addition, "[ c]ourts are reluctant to allow recovery under the banner of [IIED] absent a

deliberate and malicious campaign of harassment or intimidation." Margrabe v. Sexier & Warmjlash,

P.C., 353 F. App'x 547, 550 (2d Cir. 2009) (quoting Cohn-Frankel v. United Synagogue of

Conservative Judaism, 667 N.Y.S.2d 360,362 (App. Div. !st Dep't 1998)). To find such a campaign

exists, "New York courts appear to require that plaintiffs allege either an unrelenting campaign of

day in, day out harassment or that the harassment was accompanied by physical threats[.]" Lawson,

331 F. Supp. 2d at 133 (quoting Nunez v. A-T Fin. Info., Inc., 957 F. Supp. 438,442 (S.D.N.Y. 1997));

see also Fleming v. Hymes-Esposito, No. 12 Civ. 1154 (JPO), 2013 WL 1285431, at *9 (S.D.N.Y.

Mar. 29, 2013) (dismissing an IIED claim based on "defamation, ... numerous phone calls,


                                                   11
     Case 1:18-cv-02223-GBD-SN
        Case                   Document 69
             1:18-cv-02223-GBD Document 163-1  Filed
                                           Filed     07/20/20
                                                 08/02/18      Page
                                                            Page    2420
                                                                 12 of of 60




and ... unannounced visits ... and [defendant's] refusal to leave after one particular visit"). When

the alleged campaign is "based on 'abuse by defendant of some relation or position which gives the

defendant actual or apparent power to damage the plaintiffs interests ... liability usually has rested

on a prolonged course of hounding by a variety of extreme methods."' Fiorito v. Ramos-Kelly, No.

10 Civ. 4645 (LAP), 2010 WL4967976, at *3 (S.D.N.Y. Dec. 2, 2010) (quotingLopezv. City ofNY,

901 F. Supp. 684,691 (S.D.N.Y. 1995)).

       Where a plaintiff asserts an IIED claim against multiple defendants, as here the "[p ]laintiff

cannot rest his [IIED] claim merely on defendants' alleged agreement to collaborate against him ....

Instead, he must set forth, clearly and concisely, allegations of specific instances of each individual's

conduct that rise to the level of 'extreme and outrageous' conduct." Jones v. Trump, 971 F. Supp.

783, 787 (S.D.N.Y. 1997). Absent such allegations, a plaintiff cannot recover for IIED even though

the defendant may have acted with a tortious or criminal intent, or "his conduct has been characterized

by 'malice' or a degree of aggravation which would entitle the plaintiff to punitive damages for

another tort." Stuto v. Fleishman, 164 F.3d 820, 827 (2d Cir. 1999) (quoting Restatement (Second)

of Torts§ 46 cmt. d (1965)); see also Cusimano v. United Health Servs. Hasps., Inc., 937 N.Y.S.2d

413, 416, 418 (App. Div. 3d Dep't 2012) (finding plaintiff who alleged defendants "harbored ill will

towards her" failed to state an IIED claim because the defendants' alleged conduct was

not "outrageous").

        Plaintiffs' allegations fall short of stating a claim for IIED. Plaintiffs allege that Butowsky

and Zimmerman, acting in concert with Fox News, deceived Plaintiffs and capitalized on their
                                                                                                        5
vulnerability in the wake of their son's murder to develop a fake story that Fox News could report.



5Plaintiffs and the Fox Defendants argue about whether the First Amendment would peimit a claim for IIED
based solely on speech. (See Pis. Consolidated Mem. in Opp'n to Defs.' Mots. to Dismiss ("Opp'n"), ECF
No. 56, at 16, 19-22; Fox Defs. Mem. at 10-12). However, because the parties agree that Plaintiffs' IIED
                                                   12
     Case 1:18-cv-02223-GBD-SN
        Case                   Document 69
             1:18-cv-02223-GBD Document 163-1  Filed
                                           Filed     07/20/20
                                                 08/02/18      Page
                                                            Page    2520
                                                                 13 of of 60




(Comp!.   ,r 136(A).) It is   understandable that Plaintiffs might feel that their grief and personal loss

were taken advantage of, and that the tragic death of their son was exploited for political purposes.

However, a general allegation that Defendants had an "agreement to collaborate against" Plaintiffs

cannot form the basis for an IIED claim; rather, "specific instances of each individual's conduct" are

required. Jones, 971 F. Supp. at 787.

       Plaintiffs allege that the Zimmerman/Fox Article was false because it inaccurately stated that

Seth Rich had leaked the DNC emails to WikiLeaks. (Id.          ,r 70.)   Plaintiffs also allege that Zimmerman

falsely told Plaintiffs about an FBI report that she claims showed Seth Rich had disclosed the DNC

emails to WikiLeaks. (Comp!.        ,r,r 78-79.)   However, even though Zimmerma n's statements in the

Zimmerman/Fox Article and to Plaintiffs about the FBI rep01t were false, such "false statements or

misreprese ntations-ev en if intentionally made-do not rise to the level of extreme and outrageous

conduct." Bara/ht, 2009 WL 959578, at *12.

       Plaintiffs also alleges that Butowsky used Plaintiffs' Jewish heritage and community ties to

gain a favorable introduction to them by posting on his Facebook page that he was "looking to connect

with anyone Jewish in Omaha[,] Nebraska." (Comp!. ,r 25.) Yet, merely posting a false statement on

Facebook is not "outrageous" conduct, and the fact that the post relates to Plaintiffs' religion does not

make it so. Lawson, 331 F. Supp. 2d at 133. Plaintiffs further allege that Butowsky made false

statements to Plaintiffs concerning his motivations for paying for Wheeler's services, the degree of

control Plaintiffs would have over Wheeler's and Butowsky' s statements to the media, and Wheeler's

independence and impartiality. (Comp!.         ,r,r 41,   47--48, 50-52, 54-55.) As noted above, however,

making false statements does not constitute "extreme and outrageous conduct." Bara/ht, 2009 WL

959578, at *12.


claim is based on a course of conduct that involves more than just speech, (see Opp'n at 3, 11, 18; Fox Defs.
Mern. at 13-15; Butowsky Mern. at 10, 13), this Comt need not reach that question.
                                                          13
     Case 1:18-cv-02223-GBD-SN
        Case                   Document 69
             1:18-cv-02223-GBD Document 163-1  Filed
                                           Filed     07/20/20
                                                 08/02/18      Page
                                                            Page    2620
                                                                 14 of of 60




       Additionally, Plaintiffs allege that after the Zimmerman/Fox Article was published, Butowsky

was quoted in several news reports as falsely stating that Plaintiffs had confirmed that Seth Rich

leaked the DNC emails to WikiLeaks. (Comp!. ,r,r 115-16.) However, such statements, even if false
                                   6



and defamatory, do not constitute extreme and outrageous conduct. Cruz, 2012 WL 4513484, at *5.

Plaintiffs also allege that after the publication of the Zimme1man/F ox Article, Butowsky sent a text

message to Joel Rich designed to "exploit Joel's emotions," posted tweets about the Zimme1man/Fox

Article, and sent Joel Rich additional text messages and voicemails. (Comp!.              ,r,r 111,   117, 136(1),

139.) Although such conduct may be "unprofessional, distasteful, and improper," it "does not rise to

the level of extreme and outrageous behavior." Ponticelli, 16 F. Supp. 2d at 441.

       As to Fox News, Plaintiffs allege generally that Fox News participated in a scheme with and

directed Zimme1man's and Butowsky's activities.             (Comp!.   ,r 8;   see also id    ,r,r 165,   167-68.)

However, the only conduct that Plaintiffs specifically attribute to Fox News relates to its publication
                                                                   7
of articles and news reports containing allegedly false statements. (See Comp!.                ,r 8; see   also id

,r,r 136(E)-(F), 138.)   Thus, the "crux" of the conduct Plaintiffs attribute to Fox News is defamation.

However, Plaintiffs cannot "circumvent[] the restrictions on defamation claims" by styling their

defamation claim as one for IIED. Croskey, 2006 WL 2347816, at *3. Moreover, the statements

Plaintiffs identify concern Seth Rich, not Plaintiffs, (See Comp!.        ,r,r 70,   87-89, 96), and it is well



6
 The Complaint also alleges that Butowsky sent an email to individuals at Fox News stating that he was "the
one who's been putting this [Zimmerman/Fox Article] together," and that Zimmerman sent drafts of the
Zimmerman/Fox Article to Butowsky. (Comp!. ,r,r 71, 82.) However, the complaint does not identify any
specific actions Butowsky took relating to the Zimmerman/Fox Article.

7
 Plaintiffs also allege that Fox News "exploit[ ed] the sham story" claiming Seth Rich had communicated with
WikiLeaks "because it was good for ratings." (Comp!. ,r 109; see also id ,r 136(!-I).) But the statements
Plaintiffs identify as "propagat[ing]" the story were made by third parties, not by Fox News. (Id. ,r 108.)
Moreover, even if those third parties could be considered to have been acting as agents of Fox News, a decision
by a news network to publicize a false and defamatory story to increase its ratings, while perhaps "considered
reprehensible by most people," DiRuzza, 685 F. App'x at 37, does not rise to the level of extreme or outrageous
conduct.
                                                      14
     Case 1:18-cv-02223-GBD-SN
        Case                   Document 69
             1:18-cv-02223-GBD Document 163-1  Filed
                                           Filed     07/20/20
                                                 08/02/18      Page
                                                            Page    2720
                                                                 15 of of 60




settled that under New Yark law, "libel or slander upon ... a deceased person which makes no direct

reflection upon his relatives gives them no cause of action for defamation." Infante v. Dignan, 782

F. Supp. 2d 32, 37 (W.D.N.Y. 2011) (quoting Rose v. Daily Mirror, 31 N.E.2d 182, 182 (N.Y. 1940)).

       Plaintiffs allege that the Zimmerman/Fox Article "implicated Joel and Mary" because readers

would "infer[] that they were involved in establishing the (fictitious) facts" of the Zimmerman/Fox

Article. (Comp!. ,i 136(C).) Yet, the Zimmerman/Fox Article expressly noted that "[Seth] Rich's

father, Joel Rich, could not be reached for comment" and that Joel Rich had "told Fox News in January

that he did not believe his son would leak the emails." 8 (Declaration of Joseph M. Terry dated May

7, 2018 ("Terry Deel."), Ex. 1, ECF No. 37-1, at 5.) Nonetheless, Plaintiffs assert, because the article

states that Wheeler was hired by Plaintiffs, a reasonable reader could understand the Zimmerman/Fox

Article as implying that Plaintiffs believed "what their own investigator found." (Opp'n at 14-15;

see also Comp!. ,i 136(F).) However, Fox News published a second article stating that, according to

a spokesperson for the Rich family, Wheeler had not been authorized to speak for Plaintiffs. (Comp!.

,i 90.) The second article further stated that the family viewed the Zimmetman/Fox Article's

statements concerning Seth Rich's disclosure of the DNC emails to WikiLeaks as "unsubstantiated."

(See Terry Deel., Ex. 3, ECF No. 37-3, at 2.)

        Plaintiffs also allege that Fox News is vicariously liable for the conduct of Zimmerman and

Wheeler because they were "employees and agents" of Fox News. (Comp!. ,i 142.) However, even

assuming that Zimmerman and Wheeler were acting within the scope of their employment with Fox

News when they engaged in the conduct alleged, their conduct is neither sufficiently extreme or nor

outrageous to state a claim for IIED. Moreover, as with Zimmetman, Plaintiffs have failed to show


8Though neither the Zimrne1man/Fox Article, nor the second article published by Fox News is attached to
Plaintiffs' complaint, this Court may consider both articles because they are "incorporated into the complaint
by reference, ... and documents possessed by or known to the [P]laintiff[ s] and upon which [they] relied in
bringing the suit." ATS! Commc 'ns v. Shaar Fund Ltd, 493 F.3d 87, 98 (2d Cir. 2007).

                                                     15
     Case 1:18-cv-02223-GBD-SN
        Case                   Document 69
             1:18-cv-02223-GBD Document 163-1  Filed
                                           Filed     07/20/20
                                                 08/02/18      Page
                                                            Page    2820
                                                                 16 of of 60




that Wheeler's conduct meets the "exceedingly high legal standard" of "extreme and outrageous"

conduct needed to state an IIED claim. DiRuzza, 685 F. App'x at 36.

       Plaintiffs allege that Wheeler failed to disclose to Plaintiffs that he met with Zimmerman and

Butowsky. Plaintiffs also allege that Wheeler falsely represented to them that he would not speak to

the press about his investigation without Plaintiffs' approval, and that he made false statements to the

news media about Seth. (Comp!.     ,r,r 43-44, 59, 63, 65, 75, 91, 93-94.)   As explained above, false or

defamatory statements, whether made to Plaintiffs or the news media, do not constitute extreme and

outrageous conduct. Cruz, 2012 WL 4513484, at *5; Bara/ht, 2009 WL 959578, at *12. Moreover,

to the extent Plaintiffs assert Wheeler violated the confidentiality provisions in his agreement with

Plaintiffs, such a claim may implicate a breach of contract by Wheeler, not IIED by Defendants.

Because IIED may only be employed as a "last resort," the existence of such an alternative remedy

precludes Plaintiffs from relying on these allegations as the basis for an IIED claim. DiRuzza, 685 F.

App'x at 36. Thus, even assuming Zimmerman and Wheeler were acting as employees or agents of

Fox News, Plaintiffs' allegations fail to state an IIED claim against Fox News.

        Plaintiffs' characterization of Defendants ' and Wheeler's actions as a "campaign " does not

save their IIED claim. (Comp!.    ,r 4; Opp'n at 36.)   Plaintiffs do not allege that Defendants ' actions

occurred "day in" and "day out," or that Defendants made any physical threats. Lawson, 331 F. Supp.

2d at 13 3. Though Plaintiffs allege that Butowsky and Zimme1man pursued them to gain their trust

and that Butowsky "deliberately and successfully cultivated Joel's trust," (Comp!.            ,r,r 29,   50),

Plaintiffs' allegations regarding Zimmerma n and Butowsky do not amount to "hounding by ...

extreme methods." Fiorito, 2010 WL 4967976, at *3.

        Plaintiffs also assert claims against all Defendants for conspiring to commit, and aiding and

abetting the commission of, an IIED. (Comp!. ,r,r 145-71.) Because"[ c]onspiracy allegations merely



                                                   16
     Case 1:18-cv-02223-GBD-SN
        Case                   Document 69
             1:18-cv-02223-GBD Document 163-1  Filed
                                           Filed     07/20/20
                                                 08/02/18      Page
                                                            Page    2920
                                                                 17 of of 60




serve to 'connect the actions of separate defendants with an otherwise actionable tort' ... , allegations

of an underlying tort are an essential component of a sufficiently pleaded claim of civil conspiracy."

Anthes v. NY Univ., No. 17 Civ. 2511 (ALC), 2018 WL 1737540, at *11 (S.D.N.Y. Mar. 12, 2018)

(quoting Alexander & Alexander ofNY, Inc. v. Fritzen, 503 N.E.2d 102, 103 (N.Y. 1986)); see also

Wilson v. Dantas, 746 F.3d 530,537 n.4 (2d Cir. 2014) ("As [plaintiff! has not alleged any actionable

torts, his claim for civil conspiracy ... also fails.") (citing Anesthesia Assocs. of Mount Kisco, LLP

v. N Westchester Hosp. Ctr., 873 N.Y.S.2d 679,685 (App. Div. 2d Dep't 2009). A claim for aiding

and abetting also requires, among other things, "the existence of a[n underlying tort]." Bigio v. Coca-

Cola Co., 675 F.3d 163, 172 (2d Cir. 2012) (quoting Lerner v. Fleet Bank, NA., 459 F.3d 273,292

(2d Cir. 2006)) (alteration in original). Because Plaintiffs have not adequately pied their IIED claim,

their conspiracy and aiding and abetting claims must also be dismissed.

    B. Tortious Interference with Contract
        To state a claim under New York law for tortious interference with contract, a plaintiff must

allege: "(1) 'the existence of a valid contract between the plaintiff and a third party'; (2) the

'defendant's knowledge of the contract'; (3) the 'defendant's intentional procurement of the third-

party's breach of the contract without justification'; (4) 'actual breach of the contract'; and (5)

'damages resulting therefrom."' Kirch v. Liberty Media Corp., 449 F.3d 388, 401 (2d Cir. 2006)

(quoting Lama Holding Co. v. Smith Barney Inc., 668 N.E.2d 1370, 1375 (N.Y. 1996)). In addition,

the plaintiff must show that'" but for' the activities of the defendant, there would have been no breach

of the contract." Int'! Minerals & Res., SA. v. Bomar Res., Inc., 5 F. App'x 5, 8 (2d Cir. 2001)

(quoting Sharma v. Skaarup Ship Mgmt. Corp., 916 F.2d 820, 828 (2d Cir. 1990)). If the "plaintiff

alleges facts ... establishing that the breaching party was predisposed toward breaching its

agreement, the claim for to1tious interference must be dismissed for failure to plead 'but for'

causation." Granite Partners, L.P. v. Bear, Stearns & Co., 17 F. Supp. 2d 275, 293-94 (S.D.N.Y.

                                                    17
     Case 1:18-cv-02223-GBD-SN
        Case                   Document 69
             1:18-cv-02223-GBD Document 163-1  Filed
                                           Filed     07/20/20
                                                 08/02/18      Page
                                                            Page    3020
                                                                 18 of of 60




1998); see also N Shipping Funds I, LLC v. Icon Capital Corp., No. 12 Civ. 3584 (JCF), 2013 WL

1500333, at *6 (S.D.N.Y. Apr. 12, 2013) (dismissing tortious interference claim where plaintiff

"allege[d] ... that [the breaching party] 'lacked a good faith intention to carry out its material

obligations in the ... [a]greement"').

        Plaintiffs' claim for tortious of interference with contract fails because the facts alleged in the

complaint establish that Wheeler "was predisposed toward breaching" his agreement with Plaintiffs.

Granite Partners, 17 F. Supp. 2d at 293-94. Indeed, the complaint itself alleges that Wheeler treated

Butowsky, Zimmerman, and F.ox News as his clients, rather than Plaintiffs, as he had promised them.

(Comp!.   ,r 136(D).)   Plaintiffs assert that Defendants were the "but for" cause of Wheeler's breach

because Defendants "orchestrat[ed] the relationship between Wheeler and Joel and Mary." (Opp'n

at 32.) However, Plaintiffs do not allege that Wheeler entered into the relationship intending to honor

his obligations to them and that Defendants then induced Wheeler to breach the contract. Rather,

Plaintiffs allege that Wheeler was "recruited" by Defendants to help them in their scheme to "develop

[a] sham story." (Comp!. ,r 136(B).) Thus, from the very beginning of his relationship with Plaintiffs,

Wheeler "lacked a good faith intention to carry out [his] material obligations" in his agreement with

them. 9 N Shipping Funds, 2013 WL 1500333, at *6. Accordingly, Plaintiffs' tortious interference

claim must be dismissed.




9 Plaintiffs' tortious interference claim fails for the additional reason that they have not suffered damages as a
result of Wheeler's breach. Plaintiffs' conclusory assertion that they "suffered significant damage as a result
of th[e] interference with their contract with Rod Wheeler," (Comp!. ,r 176), is insufficient to plead damages
resulting from Defendants' alleged tortious inte1ference. In re Refco Inc. Sec. Litig., 826 F. Supp. 2d 478, 520
(S.D.N.Y. 2011). Although Plaintiffs assert that the"[cJomplaint alleges a wide range of economic damages,"
Plaintiffs characterize these damages as the "result of Wheeler's breach of contract and cooperation with
Defendants to publish the [Zimme1man/]Fox Article." (Opp'n at 32 ( emphasis added).) Thus, Plaintiffs have
not specifically identified damages that are attributable to Defendants' interference with Wheeler's contract,
rather than the reputational and emotional injury caused by the publication of the Zimmerman/Fox Article.

                                                       18
       Case 1:18-cv-02223-GBD-SN
          Case                   Document 69
               1:18-cv-02223-GBD Document 163-1  Filed
                                             Filed     07/20/20
                                                   08/02/18      Page
                                                              Page    3120
                                                                   19 of of 60




      C. Negligent Supervision and/or Retention
         "A claim for negligent supervision or retention arises when an employer places an employee

in a position to cause foreseeable harm, ... which the injured party most probably would have been

spared had the employer taken reasonable care in supervising or retaining the employee." Bouchard

v. NY. Archdiocese, 719 F. Supp. 2d 255, 261 (S.D.N.Y. 2010) (citation omitted). To state such a

claim under New York law, a plaintiff must show, in addition to the standard elements of negligence,

that: (1) "the tort-feasor and the defendant were in an employee-employer relationship;" (2) "the

employer knew or should have known of the employee's propensity for the conduct which caused the

injury prior to the injury's occurrence;" and (3) "the tort was committed on the employer's premises

or with the employer's chattels." Ehrens v. Lutheran Church, 385 F.3d 232, 235 (2d Cir. 2004)

(internal quotation marks and citations omitted).

         Plaintiffs allege that Fox News is liable for its negligent supervision and/or retention of

Zimmerman and Wheeler. (Comp!.         1 183.)   They allege that Zimmerman and Wheeler both have

employer-employee relationships with Fox News, that "Fox News knew or should have known of the

tortious propensities of Zimmerman and Wheeler prior to their tortious conduct that inflicted

emotional distress on Joel and Mary [Rich,]" and that "Zimmerman and Wheeler engaged in tortious

conduct against Joel and Mary [Rich] on Fox News's premises and/or using property of Fox News."

(Id   11 179-82.)   However, Plaintiffs allege no specific facts plausibly showing that Fox News knew

or had reason to know of Zimmennan and Wheeler's alleged "propensity" to commit an IIED. Nor

do Plaintiffs allege credible facts showing that Zimmerman and Wheeler committed tortious conduct

on, or using, Fox News's property. Plaintiffs' negligent supervision and/or retention claim therefore

fails. See Twombly, 550 U.S. at 555 ("[A] formulaic recitation of the elements ofa cause of action

will not do."); see also Doe v. Alsaud, 12 F. Supp. 3d 674, 680 (S.D.N.Y. 2014) ("Conclusory



                                                    19
     Case 1:18-cv-02223-GBD-SN
        Case                   Document 69
             1:18-cv-02223-GBD Document 163-1  Filed
                                           Filed     07/20/20
                                                 08/02/18      Page
                                                            Page    3220
                                                                 20 of of 60




allegations of negligent supervision are insufficient to overcome a motion to dismiss.") (citation

omitted).

       Plaintiffs' reliance onHwangv. Grace Road Church, No. 14 Civ. 7187 (KAM) (RML), 2016

WL 1060247 (S.D.N.Y. Mar. 14, 2016), (Opp'n at 35-36), is misplaced. There, the plaintiff alleged

that members of the defendant church forcibly prevented him from taking anti psychotic medication

and then, two weeks later, forcibly restrained him in a manner that caused him to develop gangrene

in his leg. Hwang, 2016 WL 1060247, at *1-2. The court found that the church was placed on notice

of its members' tortious propensities from when they prevented plaintiff from taking his medication

such that the later conduct could be attributed to the church's negligent failure to supervise. Id at

* 15. In so finding, the court noted that the deprivation of the medication "would likely state a claim

for [IIED]."   Id. at *15 n.13.    Here, by contrast, Zimmerman's, Butowsky's, and Wheeler's

interactions with Plaintiffs neither form the basis of an IIED claim, nor were they otherwise tortious.

       Plaintiffs' claim for negligent supervision and/or retention is dismissed.

                                       IV.    CONCLUSION
       Defendants' motions to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, (ECF Nos. 35, 51), are GRANTED.


Dated: New York, New York
       August 2, 2018
                                                        SO ORDERED.




                                                  20
                 Case
           CaseCase    18-2321, Document
                1:18-cv-02223-GBD-SN
                    1:18-cv-02223-GBD    118, 09/13/2019,
                                       Document
                                       Document   163-1   2654627,
                                                         Filed
                                                  72 Filed          Page1
                                                               07/20/20
                                                            09/13/19      of1 28
                                                                        Page
                                                                      Page    of3328of 60
      18‐2321‐cv
                                                                                                  N.Y.S.D. Case #
      Rich v. Fox News Network, LLC
                                                                                                  18-cv-2223(GBD)

                                                    IN THE



                     United States Court of Appeals
                                    For the Second Circuit
                                                  ________

                                             AUGUST TERM, 2018

                                         ARGUED: FEBRUARY 4, 2019
                                        DECIDED: SEPTEMBER 13, 2019

                                               No. 18‐2321‐cv
                                                                                                 Sep 13 2019
                                       JOEL RICH and MARY RICH,
                                                                                   Plaintiffs‐Appellants,

                                                       v.

                                       FOX NEWS NETWORK, LLC,
                    MALIA ZIMMERMAN, in her individual and professional capacities,
                     and ED BUTOWSKY, in his individual and professional capacities,

                                                                                  Defendants‐Appellees.

                                                   ________

                             Appeal from the United States District Court
                                 for the Southern District of New York.
                            No. 18‐cv‐2223 – George B. Daniels, District Judge.
                                                ________

      Before: CALABRESI and DRONEY, Circuit Judges, and UNDERHILL, District Judge.




      
          Judge Stefan R. Underhill, of the United States District Court for the District of Connecticut,
          sitting by designation.




CERTIFIED COPY ISSUED ON 09/13/2019
           Case
     CaseCase    18-2321, Document
          1:18-cv-02223-GBD-SN
              1:18-cv-02223-GBD    118, 09/13/2019,
                                 Document
                                 Document   163-1   2654627,
                                                   Filed
                                            72 Filed          Page2
                                                         07/20/20
                                                      09/13/19      of2 28
                                                                  Page
                                                                Page    of3428of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


                                          ________

        Plaintiffs‐Appellants Joel Rich and Mary Rich appeal from a judgment of the
United States District Court for the Southern District of New York (Daniels, J.)
dismissing their state torts claims against Defendants‐Appellees Fox News
Network, Malia Zimmerman, and Ed Butowsky. Plaintiffs‐Appellants filed a
complaint based on diversity jurisdiction alleging intentional infliction of
emotional distress, tortious interference with contract, and negligent supervision
or retention. On de novo review, we hold that the complaint pleads sufficient facts
to survive a Rule 12(b)(6) motion to dismiss on the first two counts, and an
amendment could cure any defect in the third claim. Accordingly, we VACATE
and REMAND the District Court’s order dismissing the complaint.




            ARUN SUBRAMANIAN (Elisha Barron, Susman Godfrey LLP, New York,
              NY; Leonard A. Gail, Eli Kay‐Oliphant, Suyash Agrawal, Massey &
              Gail LLP, Chicago, IL, on the brief), Susman Godfrey LLP, New York,
              NY, in support of Plaintiffs‐Appellants.

            JOSEPH M. TERRY (Kevin T. Baine, Katherine Moran Meeks, Katherine A.
              Petti, Williams & Connolly LLP, Washington, DC; David H. Stern,
              Katherine M. Wyman, Dechert LLP, Los Angeles, CA, on the brief),
              Williams & Connolly LLP, Washington, DC, in support of Defendants‐
              Appellees Fox News Network and Malia Zimmerman.1




1   On the brief, Defendant‐Appellee Ed Butowsky was represented by David B. Harrison and
    Jason C. Spiro of Spiro Harrison, Short Hills, NJ. On January 31, 2019, this Court granted
    Butowsky’s motion to be relieved of counsel.


                                               2
          Case
    CaseCase    18-2321, Document
         1:18-cv-02223-GBD-SN
             1:18-cv-02223-GBD    118, 09/13/2019,
                                Document
                                Document   163-1   2654627,
                                                  Filed
                                           72 Filed          Page3
                                                        07/20/20
                                                     09/13/19      of3 28
                                                                 Page
                                                               Page    of3528of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


CALABRESI, Circuit Judge:

       Three years ago, Seth Rich was murdered during a botched robbery. He was
a 27‐year‐old staffer for the Democratic National Committee (“DNC”). Soon after
Seth’s murder, uncorroborated theories—contradicted by official U.S. intelligence
reports—surfaced on the web. Seth had leaked thousands of DNC emails to
WikiLeaks, the theories asserted, and that is why he had been assassinated.

       Malia Zimmerman (a Fox News reporter) and Ed Butowsky (a Fox News
commentator) allegedly set out “to take the conspiracy theory from the fringe to
the front pages and screens of the mainstream media.” Compl. ¶ 24. Over the
course of several months, Zimmerman and Butowsky recruited a Fox News
contributor, Rod Wheeler, to help them infiltrate the Rich family. They convinced
the Plaintiffs, Seth’s parents, to hire Wheeler as a private investigator to look into
the circumstances of Seth’s death. And they then exploited Wheeler’s connection
to the Riches to give credence to what Zimmerman and Butowsky knew were false
accusations against Seth—which Zimmerman and Butowsky widely disseminated
through Fox News. They did this, it is claimed, with full knowledge of the harm it
would do to Seth’s parents.

       We conclude that these allegations plausibly state claims for intentional
infliction of emotional distress and tortious interference with contract, and that
they are capable of supporting claims of negligent supervision. Accordingly, we
VACATE the district court’s judgment dismissing the complaint and REMAND
the case for further proceedings consistent with this opinion.




                                          3
           Case
     CaseCase    18-2321, Document
          1:18-cv-02223-GBD-SN
              1:18-cv-02223-GBD    118, 09/13/2019,
                                 Document
                                 Document   163-1   2654627,
                                                   Filed
                                            72 Filed          Page4
                                                         07/20/20
                                                      09/13/19      of4 28
                                                                  Page
                                                                Page    of3628of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


                                         BACKGROUND 2

                                      A. Factual Background

         On July 10, 2016, Seth Rich—a 27‐year‐old DNC staffer—was shot and killed
a few hundred feet from his home in Washington, D.C. The Metropolitan Police
Department determined, and continues to believe, that his unsolved murder
stemmed from a botched robbery.

         Soon after Seth’s death, a “conspiracy theory” emerged among “fringe”
political groups. The theory was that “Seth had leaked thousands of DNC emails
to WikiLeaks” and was murdered as a result. Compl. ¶¶ 3, 22.3 Seth’s parents, the
Riches, objected to this theory and issued a statement asking the public to “refrain
from pushing unproven and harmful theories about Seth’s murder.” Id. ¶ 23.
Despite this statement, the Appellees in the case before us set out “to take the
conspiracy theory from the fringe [and move it] to the front pages and screens of
the mainstream media.” Id. ¶ 24.4 To do this, they allegedly orchestrated a plan to




2   The following facts are taken from the Riches’ complaint. Because we are reviewing a Rule
    12(b)(6) motion, we “accept[] all factual allegations in the [Riches’] complaint as true, and
    draw[] all reasonable inferences in [their] favor.” Chambers v. Time Warner, Inc., 282 F.3d 147,
    152 (2d Cir. 2002).
3   The leak of DNC emails, to which the conspiracy theory sought to tie Seth’s murder, purported
    to show how DNC officials had tipped the party’s presidential nomination process in favor of
    Hillary Clinton to the detriment of Bernie Sanders. See, e.g., J.A. 89.
4   Findings of the U.S. intelligence community contradicted the conspiracy theorists’ account of
    Seth Rich’s death. See, e.g., DHS Press Office, Joint Statement from the Department of Homeland
    Security and Office of the Director of National Intelligence on Election Security, Dep’t Homeland Sec.
    (Oct. 7, 2016), https://www.dhs.gov/news/2016/10/07/joint‐statement‐department‐homeland‐
    security‐and‐office‐director‐national.


                                                    4
          Case
    CaseCase    18-2321, Document
         1:18-cv-02223-GBD-SN
             1:18-cv-02223-GBD    118, 09/13/2019,
                                Document
                                Document   163-1   2654627,
                                                  Filed
                                           72 Filed          Page5
                                                        07/20/20
                                                     09/13/19      of5 28
                                                                 Page
                                                               Page    of3728of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


turn the Riches into unwitting collaborators in their scheme. Over the course of six
months, between December 2016 and May 2017, the Appellees succeeded.

       Specifically, in December 2016, Ed Butowsky, a guest commentator on Fox
News, contacted Seth’s parents, Joel and Mary Rich. Butowsky “posted on
Facebook that he was ‘looking to connect with anyone Jewish in Omaha
Nebraska.’” Id. ¶ 25. Through that religious connection, he befriended the Riches
and asked them about Seth and WikiLeaks. Malia Zimmerman, a Fox News
investigative reporter in close communication with Butowsky, also made
purportedly independent contacts with the family.

       In early 2017, after these initial conversations with the Riches, Zimmerman
and Butowsky planted a source inside the family. Rod Wheeler, a former detective
turned private investigator, had just signed a contract with Fox News as a paid
contributor, for both on‐air appearances and “off‐air assistance, as requested by
Fox.” Id. ¶ 33. Butowsky, explaining how he did a lot of work for Fox News,
contacted Wheeler on February 23, 2017, saying that he was “looking for some
assistance on something that happened in Washington.” Id. ¶ 34. Then, over the
course of multiple phone calls and at least one in‐person meeting, Butowsky and
Zimmerman asked for Wheeler’s help, as the complaint alleges, to “advance and
further publicize the sham story that Seth was responsible for giving the DNC
emails to WikiLeaks.” Id. ¶ 36.

       On the same day as his meeting with Wheeler and Zimmerman, Butowsky
emailed the Riches offering to hire an “independent private investigator” on the
family’s behalf. Id. ¶ 41. Butowsky then set up an introductory meeting between
Wheeler and the Riches. He instructed Wheeler to “make sure to play down Fox
News, [and] don’t mention [Wheeler] know[s] Zimmerman.” Id. ¶ 42. Wheeler met
with Joel and Mary, in early March, and behaved as instructed. Butowsky then
proposed to the Riches that they sign a draft engagement agreement for Wheeler’s


                                          5
          Case
    CaseCase    18-2321, Document
         1:18-cv-02223-GBD-SN
             1:18-cv-02223-GBD    118, 09/13/2019,
                                Document
                                Document   163-1   2654627,
                                                  Filed
                                           72 Filed          Page6
                                                        07/20/20
                                                     09/13/19      of6 28
                                                                 Page
                                                               Page    of3828of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


investigative services. The draft gave Wheeler authority to speak to the media on
behalf of the family. The Riches declined.

       Playing on the Riches’ need to “to get closure, as a family,” Butowsky urged
them to allow him to pay for Wheeler’s services. Id. ¶ 49. Butowsky falsely assured
the Riches that, “although he would finance Joel and Mary’s retention of Wheeler,
Butowsky would respect Wheeler’s legal obligation not to speak to him [] or
anyone other than Joel and Mary about the investigation.” Id. ¶ 54. In the end, Joel
and Mary were persuaded. Significantly, though, the final agreement that the
family signed with Wheeler expressly prohibited “media representation, unless
otherwise permitted by the [Riches] in writing,” and stated that Wheeler “shall not
release any information regarding the investigation . . . without prior
authorization.” Id. ¶ 57. The Appellees allegedly knew these terms, precisely.

       Notwithstanding his contract with the Riches, Wheeler continued to work
with Butowsky and Zimmerman in furthering the false Seth‐WikiLeaks story. In
April 2017, Wheeler and Butowsky met with the White House Press Secretary.
They shared materials related to the investigation and promised to keep the White
House informed. Moreover, with the help of Zimmerman and relying on
information provided by her, Wheeler met with the lead detective on Seth’s case,
who—as Butowsky told Wheeler—would either “help[] us or we will go after him
as being part of the coverup.” Id. ¶ 67.

       On May 10, in order to bring the untrue story to publication, Butowsky and
Zimmerman called Wheeler “to falsely inform him that they had developed an FBI
source supposedly confirming” that Seth had been in contact with WikiLeaks. Id.
¶ 69. Then Zimmerman and Butowsky began to put pressure on Wheeler to go on
the record as a named source for the Seth‐WikiLeaks story. On May 14,
Zimmerman informed Wheeler that President Trump wanted her article
published “immediately.” Id. ¶ 73. The next day, Zimmerman told Wheeler that


                                           6
          Case
    CaseCase    18-2321, Document
         1:18-cv-02223-GBD-SN
             1:18-cv-02223-GBD    118, 09/13/2019,
                                Document
                                Document   163-1   2654627,
                                                  Filed
                                           72 Filed          Page7
                                                        07/20/20
                                                     09/13/19      of7 28
                                                                 Page
                                                               Page    of3928of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


“bosses at Fox want her to go” with the story on May 16, and Butowsky
encouraged Wheeler to “close this deal, whatever you got to do.” Id. ¶ 74. That
same day, Zimmerman also sent a text to Wheeler, asking if he was with
Butowsky, because Butowsky was “supposed to get more info on Seth [R]ich
today,” and “if [Butowsky] does we need to figure out what [Wheeler] can say on
the record.” Id. ¶ 81.

       Soon after, Wheeler became the named source in the Fox News articles
about Seth’s murder. Thus, on May 16, Fox News published two pieces—both
penned by Zimmerman.

       The first article was titled: “Slain DNC Staffer Had Contact with WikiLeaks
Say Multiple Sources.” Id. ¶ 87. The article attributed a quote to an anonymous
federal investigator: “I have seen and read the emails between Seth Rich and
WikiLeaks.” Id. The article continued: “The revelation is consistent with the
findings of Rod Wheeler, former DC homicide detective and Fox News contributor
and whose private investigation firm was hired by Rich’s family to probe the case.”
Id. ¶ 88 (emphasis in original). The article closed: “Rich’s father, Joel Rich, could
not be reached for comment, but told Fox News in January that he didn’t believe
his son would leak the emails. However, he said above all, his son ‘wanted to make
a difference in the world.’” J.A. 92.

       The second article was titled: “Family of slain DNC staffer Seth Rich blasts
detective over report of WikiLeaks link.” Id. at 101. It read: “Rod Wheeler, a retired
Washington homicide detective and Fox News contributor investigating the case
on behalf of the Rich Family, made the WikiLeaks claim, which was corroborated by
a federal investigator who spoke to Fox News.” Compl. ¶ 90 (emphasis added).
The article clarified that, although Wheeler was paid by a third party, the Riches
were Wheeler’s clients and Joel had signed the contract for Wheeler’s services. It




                                          7
          Case
    CaseCase    18-2321, Document
         1:18-cv-02223-GBD-SN
             1:18-cv-02223-GBD    118, 09/13/2019,
                                Document
                                Document   163-1   2654627,
                                                  Filed
                                           72 Filed          Page8
                                                        07/20/20
                                                     09/13/19      of8 28
                                                                 Page
                                                               Page    of4028of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


also added: “[A] spokesman for Rich’s family on Tuesday said Wheeler was not
authorized to speak for the family.” Id.

       Allegedly, Fox News was aware of the scheme all along. Specifically,
Butowsky had represented to Fox News that he was one of the key players behind
the story. It is alleged that, on the eve of publication, Butowsky wrote an email to
Fox News producers stating: “If you have any questions about the story or more
information is needed, call me” because “I’m actually the one who’s been putting
this together but as you know I keep my name out of things because I have no
credibility.” Id. ¶ 82. Furthermore, when Wheeler reached out to a local D.C. Fox
affiliate channel reporter on the eve of publication and told them that there was
breaking news regarding Seth that would air the next day on Fox News,
Zimmerman sent a text to Wheeler saying: “New York won’t be happy. . . . This
could be really bad if the Fox News channel thinks you fed an exclusive we
invested a lot of time and money into to a local channel just hours before we were
going to publish.” Id. ¶¶ 84–85.

       The day after publication, Wheeler told Newsweek that his “information”
from the unnamed “federal investigator” was only a repetition of what Butowsky
and Zimmerman had told him. Id. ¶ 93. Yet, Fox News instructed Zimmerman to
keep those false statements in the article. Moreover, over the following week,
various Fox News reporters, by leveraging Wheeler’s connection to the Riches,
frequently commented on the story and spread it widely.

       On May 18, the Riches formally asked Fox to retract the story. Zimmerman
replied that “much of our information came from a private investigator, Rod
Wheeler.” Id. ¶ 100. When confronted by Wheeler, Zimmerman explained: “that’s
the email that Fox asked me to send . . . . They wrote it for me and they told me to
send it to [Joel].” Id. ¶ 101. Five days later, Fox retracted the story because “[t]he
article was not initially subjected to [a] high degree of editorial scrutiny.” Id. ¶ 107.


                                           8
          Case
    CaseCase    18-2321, Document
         1:18-cv-02223-GBD-SN
             1:18-cv-02223-GBD    118, 09/13/2019,
                                Document
                                Document   163-1   2654627,
                                                  Filed
                                           72 Filed          Page9
                                                        07/20/20
                                                     09/13/19      of9 28
                                                                 Page
                                                               Page    of4128of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


       Fox News guests, however, continued to reference the retracted article for
months. And to this day, Fox News makes available online at least two videos
repeating, almost verbatim, the content of the Zimmerman story. See, e.g., Rod
Wheeler on His Investigation into DNC Staffer’s Murder, Fox News (May 16, 2017)
(accessed    on    Sept.   12,   2019),   https://video.foxnews.com/v/5437207289001
(“HANNITY: [F]ormer D.C. homicide detective, Rod Wheeler, who was hired by a
third party to investigate the murder on behalf of the family, says Mr. Rich was
communicating with WikiLeaks before he was killed. Now, Seth’s family has been
pushing back today . . . . I have known you a long time, Rod, you are a man of
honor and integrity, so tell us who hired you. WHEELER: Well, actually, I was hired
by the family, Joel and Mary Rich. They signed the contract.” (emphases added)).

       Butowsky continued both to contact the Riches and to exploit publicly their
connection to Wheeler. On May 25, he wrote to Joel: “You should call Malia
Zimmerman. She found the person and the gun that was used to shoot your son.
That is what you wanted, correct? . . . When you find out who did it you are going
to be very very emotional.” Compl. ¶ 111 (emphasis omitted). In addition, at least
up until the filing of the Riches’ complaint, Butowsky continued to leave
voicemails and send texts to Joel. At the same time, he kept on exploiting the
Riches’ name to fuel the conspiracy theory on Twitter and other news outlets. For
instance, in March 2018, Butowsky told the Washington Times that Joel and Mary
had “confirmed that their son transmitted the DNC emails to Wiki[L]eaks.” Id. ¶
115.

       As a result of this scheme, the Riches are exhibiting symptoms of post‐
traumatic stress disorder and social anxiety disorder. In particular, Mary no longer
feels comfortable in public for fear of being asked about WikiLeaks. And, although
on the same day of the Zimmerman article Mary received a job offer, she could not
accept it because these events aggravated a preexisting neurological condition.


                                            9
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page10
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 10  4228
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


                                B. Procedural Background

       On March 13, 2018, Joel and Mary filed a complaint in federal court based
on diversity jurisdiction against Zimmerman, Butowsky, and Fox News. The
complaint alleged: (1) intentional infliction of emotional distress; (2) tortious
interference with contract; and (3) negligent supervision and/or retention against
Fox News only. The Defendants moved to dismiss the complaint under Rule
12(b)(6). On August 2, 2018, the District Court (Daniels, J.) granted the motion and
dismissed all claims with prejudice. See generally Rich v. Fox News Network, LLC,
322 F. Supp. 3d 487 (S.D.N.Y. 2018).

       The District Court first considered the intentional infliction of emotional
distress (“IIED”) claim. Judge Daniels examined each allegation and concluded
that none of them, on their own, pleaded the required extreme and outrageous
conduct. Id. at 500–03. In explaining its reasoning, the District Court stated that
“zero times 10 is still zero. . . . [You can]not just simply say, well, these 10 things
by themselves are not outrageous, but when I put them all together, they become
outrageous.” J.A. 415–16.

       The District Court also dismissed the Riches’ claim for tortious interference
with contract. Because Wheeler had allegedly been in touch with Zimmerman and
Butowsky even before signing the contract with the Riches and thus “was
predisposed toward breaching,” the District Court found no plausible allegation
of but‐for causation. Rich, 322 F. Supp. 3d at 503. In a footnote, the District Court
offered an alternative basis for dismissal: the Riches “have not specifically
identified damages that are attributable to Defendants’ interference with
Wheeler’s contract, rather than the reputational and emotional injury caused by
the publication of the Zimmerman/Fox Article.” Id. at 503 n.9.




                                          10
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page11
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 11  4328
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


       Finally, the District Court dismissed the negligent supervision or retention
claim against Fox News on two grounds. First, Judge Daniels held, “Plaintiffs
allege no specific facts plausibly showing that Fox News knew or had reason to
know of Zimmerman and Wheeler’s alleged ‘propensity’ to commit an IIED.” Id. at
504. Second, “Plaintiffs [do not] allege credible facts showing that Zimmerman and
Wheeler committed tortious conduct on, or using, Fox News’s property.” Id. The
Riches timely appealed.

                                   DISCUSSION

       We review de novo a district court’s grant of a Rule 12(b)(6) motion to
dismiss. Legnani v. Alitalia Linee Aeree Italiane, S.P.A., 274 F.3d 683, 685 (2d Cir.
2001). To survive a motion to dismiss, plaintiffs “must provide the grounds upon
which [their] claim rests through factual allegations sufficient to raise a right to
relief above the speculative level.” Gallop v. Cheney, 642 F.3d 364, 368 (2d Cir. 2011).
A complaint should not be dismissed if it alleges “enough facts to state a claim to
relief that is plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007), such that a court could “draw the reasonable inference that the defendant
is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

   With this standard in mind, there are three questions of New York law before
us today:

    First, whether the allegations in the complaint suffice to state a claim for
       intentional or reckless “extreme and outrageous” conduct against the Riches
       on the part of Appellees. We hold that they do.
    Second, whether the complaint plausibly alleges that the Appellees
       tortiously interfered with the contract between the Riches and Wheeler. We
       hold that it does.




                                          11
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page12
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 12  4428
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


    Third, whether the Riches satisfactorily pleaded negligent supervision or
       retention against Fox News. We do not decide this question, but we hold
       that—on the facts pleaded—an amended complaint could likely cure any
       defect.

After addressing each question, we conclude that the District Court’s judgment
dismissing the Riches’ complaint in its entirety under Rule 12(b)(6) should be
vacated. We therefore remand the case to the District Court for further
proceedings consistent with this opinion.

                   A. Intentional Infliction of Emotional Distress

       New York has adopted the Restatement (Second) formulation of IIED.
Howell v. N.Y. Post Co., Inc., 612 N.E.2d 699, 702 (N.Y. 1993). “One who by extreme
and outrageous conduct intentionally or recklessly causes severe emotional
distress to another is subject to liability for such emotional distress.” Restatement
(Second) of Torts § 46(1) (1965). This broad definition, as Chief Judge Kaye
explained, is “both a virtue and a vice.” Howell, 612 N.E.2d at 702. “The tort is as
limitless as the human capacity for cruelty. The price for this flexibility in
redressing utterly reprehensible behavior, however, is a tort that, by its terms, may
overlap other areas of the law, with potential liability for conduct that is otherwise
lawful.” Id. Therefore, IIED “may be invoked only as a last resort, to provide relief
in those circumstances where traditional theories of recovery do not.” Salmon v.
Blesser, 802 F.3d 249, 256 (2d Cir. 2015) (internal citations omitted).

       Under New York law, then, a claim for IIED requires a showing of: “(i)
extreme and outrageous conduct; (ii) intent to cause, or disregard of a substantial
probability of causing, severe emotional distress; (iii) a causal connection between
the conduct and injury; and (iv) severe emotional distress.” Howell, 612 N.E.2d at
702.



                                          12
     Case  Case
        Case    18-2321, DocumentDocument
          1:18-cv-02223-GBD-SN
             1:18-cv-02223-GBD    118, 09/13/2019,
                                 Document  163-1
                                           72      2654627,
                                                   Filed
                                               Filed         Page13
                                                         07/20/20
                                                     09/13/19        of 28
                                                                   Page
                                                                Page 13  4528
                                                                        of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


        Because the parties’ disagreement at this time hinges primarily on the first
prong, which is “the one most susceptible to determination as a matter of law,” id.,
that is what we focus on.

                              i. Extreme and Outrageous Conduct

        The Riches argue that we should view the specific allegations in the
complaint as a series of acts that, taken together, constitute extreme and
outrageous conduct. This is so, they claim, even though each individual allegation
alone might not be sufficiently outrageous—because, taken together, these acts
might amount to a deliberate and malicious campaign of harassment.
Alternatively, the Riches allege that the Appellees knew of their susceptibility to
emotional distress, and their conduct became extreme and outrageous when the
Appellees chose to proceed with their plan in spite of that knowledge. We agree
on both counts. We thus conclude that, under either theory, the Riches sufficiently
pleaded extreme and outrageous conduct.5




5   The complaint contains few specific factual allegations concerning the pre‐publication
    involvement of individuals at Fox News in addition to Zimmerman, Butowsky, and Wheeler.
    See, e.g., Compl. ¶ 74 (Zimmerman allegedly told Wheeler that “bosses at Fox want her to go”
    with the story immediately); id. ¶ 81 (Zimmerman allegedly texted Wheeler that Fox News
    and Zimmerman “need to figure out what [Wheeler] can say on the record.”); id. ¶82
    (Butowsky allegedly emailed Fox News producers about the Seth‐WikiLeaks articles on the
    eve of publication); id. ¶¶ 84–85 (Zimmerman allegedly told Wheeler that the Fox News
    channel and producers in New York would be upset because of Wheeler’s interview with a
    D.C. Fox affiliate channel). These allegations, though, stand next to many specific allegations
    of involvement on the part of Zimmerman, Butowsky, and Wheeler. Taking the allegations as
    a whole and drawing all reasonable inferences in favor of the Riches—as we must in this
    context—we find that the complaint states sufficiently plausible claims against Fox News as
    an entity to survive a motion to dismiss and warrant discovery into any additional
    involvement of Fox News in the alleged scheme.


                                                13
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page14
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 14  4628
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


                a. Deliberate and Malicious Campaign of Harassment

       Under New York law, although “[t]he standard of outrageous conduct is
strict, rigorous and difficult to satisfy . . . , that is not the case when there is a
deliberate and malicious campaign of harassment or intimidation.” Scollar v. City
of New York, 74 N.Y.S.3d 173, 178 (1st Dep’t 2018) (internal quotations omitted). To
be sure, “it is manifestly neither practical nor desirable for the law to provide[] a
remedy against any and all activity which an individual might find annoying.”
Nader v. Gen. Motors Corp., 255 N.E.2d 765, 770 (N.Y. 1970). At the same time,
“where severe mental pain or anguish is inflicted through a deliberate and
malicious campaign of harassment or intimidation,” IIED provides a remedy. Id.
In other words, under New York law, the proper inquiry is not merely whether
each individual act might be outrageous. Rather, the question is whether those
actions—under the totality of the circumstances—amounted to a deliberate and
malicious campaign.

       We have no trouble concluding that—taking their allegations as true—the
Riches plausibly alleged what amounted to a campaign of emotional torture. In
order to publish a knowingly false article accusing Seth of leaking the DNC emails,
Butowsky and Zimmerman needed a reliable source. They settled on a
purportedly independent investigator, hired by the Riches. But they had to
fabricate that source. So Butowsky—through lies, religious appeals, and financial
support—convinced the Riches to hire Wheeler, a Fox News contributor, as their
private investigator. Eventually, Butowsky and Zimmerman told Wheeler that an
anonymous FBI investigator had seen emails between Seth and WikiLeaks.
Wheeler then regurgitated that unsubstantiated information back to Zimmerman,
giving her a named source (himself) for her Fox News article. The article
emphasized Wheeler’s connection to the Riches, thus lending credibility to his
statements. And it suggested that Seth may have leaked the emails because—as


                                         14
     Case  Case
        Case    18-2321, DocumentDocument
          1:18-cv-02223-GBD-SN
             1:18-cv-02223-GBD    118, 09/13/2019,
                                 Document  163-1
                                           72      2654627,
                                                   Filed
                                               Filed         Page15
                                                         07/20/20
                                                     09/13/19        of 28
                                                                   Page
                                                                Page 15  4728
                                                                        of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


his father said—he “wanted to make a difference in the world.” J.A. 92. These
allegations, taken together, plausibly rise to the level of extreme and outrageous
conduct.

                                b. Knowledge of Susceptibility

        Moreover, knowledge of a plaintiff’s susceptibility to emotional distress can,
under New York law, transform non‐actionable acts into outrageous conduct.
According to the Restatement, to which New York adheres, Howell, 612 N.E.2d at
702, “there is no liability where the plaintiff has suffered exaggerated and
unreasonable emotional distress, unless it results from a peculiar susceptibility to
such distress of which the actor has knowledge,” Restatement (Second) of Torts
§ 46 (comment j) (1965). In that case, “[t]he extreme and outrageous character of
the conduct may arise from the actor’s knowledge that the other is peculiarly
susceptible to emotional distress.” Id. § 46 (comment f).6 As a result, otherwise
non‐actionable conduct “may become heartless, flagrant, and outrageous when
the actor proceeds in the face of such knowledge.” Id.7




6   As the Tenth Circuit aptly noted, “[t]he plaintiff’s peculiar susceptibility to emotional distress
    thus both broadens and narrows the scope of the tort.” Malandris v. Merrill Lynch, Pierce, Fenner
    & Smith, Inc., 703 F.2d 1152, 1159 (10th Cir. 1981), cert. denied, 464 U.S. 824 (1983). On the one
    hand, “[i]t broadens the scope in that a jury may find the defendant’s conduct to be outrageous
    in light of his knowledge of the plaintiff’s peculiar susceptibility where it would not be so
    without such knowledge.” Id. On the other hand, “it narrows the scope in that without such
    knowledge, the defendant is not liable for exaggerated emotional distress.” Id.
7   We have found no New York case specifically addressing comment f. But New York has long
    adopted the Restatement (Second) on IIED. Howell, 612 N.E.2d at 701. Moreover, other state
    courts that similarly follow the Restatement have embraced comment f. See, e.g., Boyle v. Wenk,
    392 N.E.2d 1053, 1056 (Mass. 1979) (“Though there is no evidence that Wenk knew the precise
    nature of Mrs. Boyle’s physical susceptibility, his knowledge that she had just returned from



                                                  15
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page16
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 16  4828
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


       Zimmerman and Butowsky had enough specific knowledge of the family
and the circumstances surrounding Seth’s murder to be keenly aware of the
Riches’ susceptibility to emotional distress in this regard. On August 10, 2016, the
family made a public statement, noting how the nascent conspiracy theory was
severely hurting them. Zimmerman personally spoke with Joel on at least three
occasions—January 3, January 5, and May 15, 2017. Moreover, in March 2017, in
the process of deceiving the Riches into hiring Wheeler, Butowsky falsely assured
Joel that he only wanted to help them “get closure, as a family.” Compl. ¶ 49. And,
“[b]y phone on March 13, 2017, Butowsky acknowledged to Joel that ‘I know what
you’ve been through.’” Id. ¶ 53. The fact that the Appellees proceeded with their
plan in the face of this knowledge of the grieving family’s susceptibility makes
Zimmerman and Butowsky’s conduct plausibly extreme and outrageous.

                                     ii. Appellees’ Defenses

       To all of this, Fox News and Zimmerman raise two defenses that are worthy
of discussion. First, they claim that, under New York law, knowledge of a plaintiff’s
emotional fragility is not sufficient unless defendant also intended to inflict
emotional distress. Second, they assert that this action must fail since it is simply a
lawsuit for defamation of a deceased plaintiff disguised as an IIED claim. Both are
unavailing.

                                         a. Knowledge

       Fox News and Zimmerman argue that the Riches need to allege intent. To
support that claim, the two Appellees cite Howell. In that case, Chief Judge Kaye




  the hospital put him on notice that she might be more vulnerable to harassment or verbal
  abuse.”); see also Drejza v. Vaccaro, 650 A.2d 1308, 1313–14 (D.C. 1994); Brandon ex rel. Estate of
  Brandon v. Cty. of Richardson, 624 N.W.2d 604, 621 (Neb. 2001).


                                                16
     Case  Case
        Case    18-2321, DocumentDocument
          1:18-cv-02223-GBD-SN
             1:18-cv-02223-GBD    118, 09/13/2019,
                                 Document  163-1
                                           72      2654627,
                                                   Filed
                                               Filed         Page17
                                                         07/20/20
                                                     09/13/19        of 28
                                                                   Page
                                                                Page 17  4928
                                                                        of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


explained that, “even if defendants were aware that publication would cause
plaintiff emotional distress, publication—without more—could not ordinarily lead
to liability for intentional infliction of emotional distress.” Howell, 612 N.E.2d at
705 (emphasis added). The two Appellees take this statement to mean that specific
intent to cause emotional distress is required under New York law.

        That is not correct. The cited sections of Howell dealt with the scope of the
privileged‐conduct exception to tort liability. In Howell, Chief Judge Kaye
explained how “[a] newspaper’s publication” may be “an act within the
contemplation of the ‘privileged‐conduct’ exception” to IIED liability. Id.8 Because
the Howell plaintiff had “offer[ed] no basis for concluding that the privilege has
been abused,” Chief Judge Kaye was careful to note that “we need not explore
today what circumstances might overcome the privilege.” Id. In other words,
Howell says nothing about specific intent to cause emotional distress being
required. And, in fact, the Howell opinion leaves no doubt that recklessness—
namely, a “disregard of a substantial probability of causing[] severe emotional
distress”—can be enough for IIED. Id. at 702.

        Here, Fox News and Zimmerman do not sufficiently contend that its
conduct—although knowingly outrageous—is nonetheless entitled to the
“privileged‐conduct exception” under New York law. Therefore, we do not need
to consider whether the two Appellees abused that hypothetical privilege.
Recklessness, as New York courts have held time and again, is sufficient to make




8   According to the Restatement, “[t]he conduct, although it would otherwise be extreme and
    outrageous, may be privileged under the circumstances. The actor is never liable, for example,
    where [the actor] has done no more than to insist upon his [or her] legal rights in a permissible
    way, even though he [or she] is well aware that such insistence is certain to cause emotional
    distress.” Restatement (Second) of Torts § 46 (comment g) (1965) (emphasis added).


                                                 17
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page18
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 18  5028
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


a claim for IIED. And knowledge of a peculiar susceptibility to emotional distress,
as outlined in comment f of the Restatement (Second), aptly describes a particular
form of recklessness. The two Appellees’ attempt to require specific intent to cause
emotional distress fails.

                                    b. Defamation

       Fox News and Zimmerman also argue that the Riches’ IIED action is just an
attempt to seek liability for defamatory speech against their deceased son. In the
eyes of these two Appellees, every allegation put forward by the Riches cannot be
disentangled from the slanderous publication itself, and therefore—even if
tortious—it is not actionable. Because Seth is dead, no defamation claim can be
brought in his name. See Restatement (Second) of Torts § 560 (1977) (“One who
publishes defamatory matter concerning a deceased person is not liable either to
the estate of the person or to his descendants or relatives.”); cf. Rose v. Daily Mirror,
Inc., 31 N.E.2d 182, 182 (N.Y. 1940) (“[I]t has long been accepted law that a libel or
slander upon the memory of a deceased person which makes no direct reflection
upon his relatives gives them no cause of action for defamation.”). In other words,
the two Appellees contend, the family’s IIED lawsuit and Seth’s defamation claim
are one and the same.

       But, in fact, IIED of the parents and defamation of the son are two distinct
torts claims, as a simple hypothetical demonstrates. Suppose Seth had not died but
had instead survived the shooting in a comatose state. If the Appellees acted in the
exact same manner and published the exact same articles as has been alleged here,
Seth could certainly have brought a defamation suit against them; he would have
complained about the false accusations that the Appellees made against him—that
is, that he leaked DNC emails to WikiLeaks. But, in this hypothetical scenario, the
Riches could also have brought a separate lawsuit—this lawsuit—claiming that the




                                           18
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page19
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 19  5128
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


Appellees’ actions directed at them were extreme and outrageous enough to
constitute IIED.

       In the case before us, the Riches are not claiming any injury because of some
reputational harm suffered by their son. That hypothetical defamation suit died
with Seth, and no one can resurrect it. But the Riches’ own cause of action for
IIED—arising from the Appellees’ speech and conduct specifically targeted at Joel
and Mary—continues to be viable. If Butowsky, Zimmerman, and Fox News made
knowingly or recklessly false claims (or perpetrated some other tortious acts)
targeted at the Riches, they are subject to possible tort liability. As we explained
earlier, we have no difficulty concluding that the complaint plausibly alleges
precisely such tortious conduct.

       At various times, while raising this defense, Fox News and Zimmerman
invoke the First Amendment to the U.S. Constitution. See Snyder v. Phelps, 562 U.S.
443, 451 (2011) (explaining how the Free Speech Clause of the First Amendment
“can serve as a defense in state tort suits, including suits for intentional infliction
of emotional distress”). Specifically, according to these two Appellees, “a public
figure cannot recover on an intentional infliction claim targeting speech unless he
first proves the constitutionally required elements of a defamation claim,”
including that the complained‐of speech is “of and concerning” the plaintiff. Fox
Br. 18–19.

       These arguments are smokescreens. Cf. Galella v. Onassis, 487 F.2d 986, 995
(2d Cir. 1973) (recognizing that “the First Amendment [is not] a wall of immunity
protecting newsmen from any liability for their conduct while gathering news”).
In Hustler Magazine, Inc. v. Falwell, the Supreme Court explained that a public
figure suing for IIED (based on speech alone) can do so if the speech was not
protected—namely, when it “contains a false statement of fact which was made
with actual malice, i.e., with knowledge that the statement was false or with


                                          19
     Case  Case
        Case    18-2321, DocumentDocument
          1:18-cv-02223-GBD-SN
             1:18-cv-02223-GBD    118, 09/13/2019,
                                 Document  163-1
                                           72      2654627,
                                                   Filed
                                               Filed         Page20
                                                         07/20/20
                                                     09/13/19        of 28
                                                                   Page
                                                                Page 20  5228
                                                                        of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


reckless disregard as to whether or not it was true.” 485 U.S. 46, 56 (1988) (internal
quotations omitted). Thus, falsehood and actual malice are the only showings
required, and nowhere did the Court take the “of and concerning the plaintiff”
requirement that is appropriate to a defamation tort and import it into IIED.9
Because Fox News and Zimmerman concede in their brief that the pleadings
plausibly allege that the Seth‐WikiLeaks articles contained false factual
statements, and because the Riches sufficiently allege actual malice, nothing more
is needed at this stage.

                                               *   *    *

        In sum, we hold that the Riches’ complaint plausibly alleges enough facts to
state a claim for intentional infliction of emotional distress—for extreme and
outrageous conduct by the Appellees, directed at the Appellants. “Where
reasonable [people] may differ, it is for the jury, subject to the control of the court,
to determine whether, in the particular case, the conduct has been sufficiently
extreme and outrageous to result in liability.” Restatement (Second) of Torts § 46
(comment h) (1965). Because we think that the Riches’ allegations rise well above




9   And for good reason. Applying the “of and concerning” requirement to IIED would mean that
    no IIED claim that involved speech and arose out of harm to a dead person could ever be
    brought. But New York courts initially recognized the tort of IIED precisely in analogous
    circumstances. In the early days, these circumstances included the mistreatment or
    mishandling of corpses. See, e.g., Gostkowski v. Roman Catholic Church of the Sacred Hearts of Jesus
    & Mary, 186 N.E. 798 (N.Y. 1933) (deceased relative’s body moved to another cemetery); Finley
    v. Atl. Transp. Co., 115 N.E. 715 (N.Y. 1917) (burial at sea without notifying relatives). The
    mishandling of dead bodies was “of and concerning” the decedent and not the suing plaintiffs.
    Yet, not only were the relatives permitted to sue in IIED, but allowing that lawsuit was the
    reason why the IIED tort was created. See William L. Prosser, Intentional Infliction of Mental
    Suffering: A New Tort, 37 MICH. L. REV. 874, 886 (1939).




                                                   20
      Case  Case
         Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD-SN
              1:18-cv-02223-GBD    118, 09/13/2019,
                                  Document  163-1
                                            72      2654627,
                                                    Filed
                                                Filed         Page21
                                                          07/20/20
                                                      09/13/19        of 28
                                                                    Page
                                                                 Page 21  5328
                                                                         of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


the Rule 12(b)(6) threshold, and because we are unpersuaded by the Appellees’
defenses, we conclude that the District Court should not have dismissed the
complaint.10

                            B. Tortious Interference with Contract

         Next, we analyze the Riches’ claim for tortious interference with contract.
This tort requires: “[1] the existence of a valid contract between the plaintiff and a
third party, [2] defendant’s knowledge of that contract, [3] defendant’s intentional
procurement of the third‐party’s breach of the contract without justification, [4]
actual breach of the contract, and [5] damages resulting therefrom.” Lama Holding
Co. v. Smith Barney Inc., 668 N.E.2d 1370, 1375 (N.Y. 1996). Moreover, “a plaintiff
must allege that the contract would not have been breached ‘but for’ the
defendant’s conduct.” Burrowes v. Combs, 808 N.Y.S.2d 50, 53 (1st Dep’t 2006).
Recovery is permitted even where “a cause of action for breach of contract existed
in favor of the plaintiff against the other party to the contract.” Hornstein v. Podwitz,
173 N.E. 674, 676 (N.Y. 1930).

         No party denies the existence of a valid contract that was breached: the
signed agreement between Wheeler and the Riches is in the record, and Wheeler’s
statements in the Fox News articles were an actual breach of his confidentiality
agreement. And the Appellees do not deny that they had “knowledge of an
existing valid contract.” Associated Flour Haulers & Warehousemen v. Hoffman, 26




10   The Riches’ complaint included two additional causes of action related to the IIED claim
     discussed above: (1) aiding and abetting IIED and (2) conspiracy to commit IIED. The District
     Court dismissed both claims as a result of its dismissal of the IIED claim. Because we now find
     that the Riches have indeed sufficiently alleged an IIED claim against the Appellees, we leave
     it to the District Court to decide in the first instance the extent to which these causes of action
     may proceed in light of this opinion.


                                                   21
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page22
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 22  5428
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


N.E.2d 7, 10 (N.Y. 1940). We therefore focus our analysis on the remaining factors:
(i) causation; (ii) damages; and (iii) intentional procurement of breach (iv) without
justification. Because the complaint plausibly pleaded each of these factors, we
hold that the Rule 12(b)(6) dismissal was erroneous.

                                i. But‐For Causation

       The District Court held that the Appellees could not be a but‐for cause of
the breach of contract. According to the Riches’ complaint, before the contract with
Wheeler was signed, the Appellees successfully secured Wheeler’s agreement to
act in ways that would breach the contract. To Judge Daniels, that was enough to
preclude a finding of causation. Rich, 322 F. Supp. 3d at 503. We disagree.

       The proper question is whether, in the absence of interference by Fox News,
Zimmerman, and Butowsky, the breach would have occurred. If the breach would
have occurred “prior to any involvement by” the Appellees or apart from their
actions, then of course there would be no but‐for causation. KAM Constr. Corp. v.
Bergey, 56 N.Y.S.3d 740, 742 (4th Dep’t 2017) (emphasis added); see also Lana &
Samer, Inc. v. Goldfine, 776 N.Y.S.2d 66, 67 (1st Dep’t 2004). The issue before us,
then, is whether but‐for causation exists when some (but not all) interfering
conduct takes place before a contract has been finalized. The Riches’ allegation is
that Wheeler’s only reason to breach was Zimmerman’s and Butowsky’s actions
interfering with the contract—an interference that started before the contract with
the Riches was signed and continued all the way until the breach became known
to the Riches (i.e., when the Fox News articles were published).

       We hold that, at least where there allegedly is tortious interference after
contract formation, the fact that there also was allegedly interfering conduct before
the agreement was signed doesn’t preclude a complaint from stating but‐for
causation. The allegations here plainly claim that, but for the Appellees’ conduct



                                         22
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page23
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 23  5528
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


before and after Wheeler and the Riches entered into this agreement, the breach
would not have occurred. In the face of these allegations, the degree to which the
contract would have been breached anyway is a question properly left for
discovery and, perhaps, jury determinations. At this stage, we conclude that the
complaint sufficiently pleaded causation.

                                     ii. Damages

       In the alternative, the District Court held that the complaint was
“insufficient to plead damages resulting from Defendants’ alleged tortious
interference.” Rich, 322 F. Supp. 3d at 503 n.9. We disagree with that ground for
dismissal as well.

       Under New York law, for tortious interference with contract, “the elements
of damages, including consequential damages, [are] those recognized under the
more liberal rules applicable to tort actions.” Guard‐Life Corp. v. S. Parker Hardware
Mfg. Corp., 406 N.E.2d 445, 452 n.6 (N.Y. 1980). “One who is liable to another for
interference with a contract . . . is liable for damages for (a) the pecuniary loss of
the benefits of the contract or the prospective relation; (b) consequential losses for
which the interference is a legal cause; and (c) emotional distress or actual harm to
reputation, if they are reasonably to be expected to result from the interference.”
Restatement (Second) of Torts § 774A(1) (1979); see also Intʹl Minerals & Res., S.A. v.
Pappas, 96 F.3d 586, 597 (2d Cir. 1996) (same).

       The Riches’ alleged damages—psychological disorders and the loss of
employment—flow directly from the Zimmerman articles, and those articles were
made possible by Wheeler’s breach of contract. Specifically, drawing all inferences
in favor of the Riches (as at this stage we must), the complaint claims that, but‐for
Wheeler’s breach, Butowsky and Zimmerman would not have been able to enlist
the Riches’ unwitting help in giving credence to the Seth‐WikiLeaks story. The



                                          23
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page24
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 24  5628
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


Appellees had possessed the allegedly false information from the anonymous
federal investigator for months, but they needed Wheeler’s on‐the‐record
statements corroborating that anonymous source in order to publish the
Zimmerman articles. And the only way to obtain those statements was to interfere
with Wheeler’s confidentiality contract with the Riches. The connection between
the breach and the alleged damages is sufficiently strong to preclude dismissal.

                          iii. Intentional Procurement of Breach

       Fox News and Zimmerman, however, argue that, regardless of whether the
District Court erred in dismissing on the basis of causation and damages, the
tortious interference claim was properly dismissed anyway. Even assuming that
the Appellees knew of the confidentiality clause in Wheeler’s contract, that clause
would be breached only if Wheeler spoke to the press without the Riches’
permission. And because the Riches did not allege that Fox News and Zimmerman
knew that Wheeler lacked permission to speak to them, the two Appellees contend
that the Riches’ complaint did not allege intentional procurement of the breach.

       This argument is not convincing. The Riches’ complaint clearly alleges that
the contract was breached, and this necessarily includes an allegation that no
permission to speak was given. For had there been permission, there would have
been no breach. Additionally, it is alleged that Zimmerman said “we [Fox News]
need to figure out what you [Wheeler] can say on the record,” Compl. ¶ 81, and
that Butowsky falsely told the Riches that he “would respect Wheeler’s legal
obligation not to speak to him [] or anyone other than Joel and Mary about the
investigation.” Id. ¶ 54. Moreover, the Riches alleged that Zimmerman teamed
with Butowsky and, throughout, engaged in many subterfuges in her dealings
with the Riches. Such actions are inconsistent with any belief on the Appellees’
part that the Riches had authorized Wheeler to speak. Cf. Rodrigues v. City of New
York, 602 N.Y.S.2d 337, 343 (1st Dep’t 1993) (allowing claim to survive motion to


                                           24
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page25
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 25  5728
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


dismiss based on inference of intent in light of alleged motive and personal
interest). In other words, taken together, these pleadings constitute a sufficient
allegation that the Appellees “kn[ew] that the interference [was] certain or
substantially certain to occur as a result of [their] action.” Restatement (Second) of
Torts § 766 (comment j) (1979).

                                 iv. Without Justification

       Finally, we conclude that the Riches’ complaint plausibly alleges that
Butowsky, Zimmerman, and Fox News had no legally sufficient justification for
intentionally procuring Wheeler’s breach of contract.

       New York courts have recognized that, in limited cases, liability for tortious
interference may be cut off if the conduct was justified. To be sure, lawful behavior,
by itself, does not suffice to justify tortious interference. See, e.g., NBT Bancorp Inc.
v. Fleet/Norstar Fin. Grp., Inc., 664 N.E.2d 492, 496 (N.Y. 1996) (“[A] plaintiff may
recover damages for tortious interference with contractual relations even if the
defendant was engaged in lawful behavior.”). The pursuit of “economic interest”
can suffice—“unless there is a showing of malice or illegality.” Foster v. Churchill, 665
N.E.2d 153, 156 (N.Y. 1996) (emphasis added). Like economic interest, news
gathering may well be (similarly) protected. Cf. Branzburg v. Hayes, 408 U.S. 665,
681 (1972) (“[W]ithout some protection for seeking out the news, freedom of the
press could be eviscerated.”).

       We, however, need not consider whether New York law would recognize
news gathering as a justification for tortious interference with contract. For, even
if it did, the Riches unquestionably allege malice sufficient to overcome any such
possible justification. The allegations—which we have to take as true—are that
Zimmerman and Butowsky (i) intentionally planted a biased investigator to gain
the trust of a grieving family; (ii) fed false information to the investigator with the



                                            25
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page26
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 26  5828
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


sole purpose of exploiting that investigator’s relationship with the family to give
credence to a politically motivated story; and (iii) knew, from the very start, that
this story was nothing more than a false conspiracy theory. All that is more than
enough to counter any possible justification.

                                      *   *    *

       In sum, we find that the Riches sufficiently pleaded but‐for causation,
damages, knowledge, and intentional procurement of the breach without
justification. Accordingly, the District Court erred in granting the Appellees’
motion to dismiss their tortious interference with contract claim.

                        C. Negligent Supervision or Retention

       Lastly, we turn to the negligent supervision or retention claim the Riches
have brought against Fox News. Under New York law, in addition to the
negligence elements of such a claim, a plaintiff must show: “(1) that the tort‐feasor
and the defendant were in an employee‐employer relationship; (2) that the
employer knew or should have known of the employee’s propensity for the
conduct which caused the injury prior to the injury’s occurrence; and (3) that the
tort was committed on the employer’s premises or with the employer’s chattels.”
Ehrens v. Lutheran Church, 385 F.3d 232, 235 (2d Cir. 2004) (per curiam)
(citing Kenneth R. v. Roman Catholic Diocese of Brooklyn, 654 N.Y.S.2d 791, 793 (2d
Dep’t 1997); DʹAmico v. Christie, 518 N.E.2d 896, 901 (N.Y. 1987)).

       But “[t]he employee also must not be acting within the scope of his or her
employment; [for] in that situation the employer [would] only be liable . . .
vicariously under the theory of respondeat superior, [and] not for negligent
supervision or retention.” Gray v. Schenectady City Sch. Dist., 927 N.Y.S.2d 442, 446




                                          26
      Case  Case
         Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD-SN
              1:18-cv-02223-GBD    118, 09/13/2019,
                                  Document  163-1
                                            72      2654627,
                                                    Filed
                                                Filed         Page27
                                                          07/20/20
                                                      09/13/19        of 28
                                                                    Page
                                                                 Page 27  5928
                                                                         of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


(3d Dep’t 2011).11 Under New York law, an employee’s tortious acts fall within the
scope of his employment if “done while the servant was doing his master’s work,
no matter how irregularly, or with what disregard of instructions.” Riviello v.
Waldron, 391 N.E.2d 1278, 1281 (N.Y. 1979). But “[a]n employer will not be held
liable under [respondeat superior] . . . for actions which were . . . undertaken by the
employee for wholly personal motives.” Galvani v. Nassau Cty. Police
Indemnification Review Bd., 674 N.Y.S.2d 690, 694 (2d Dep’t 1998).

         The Riches adequately allege that an employment relationship existed
between Fox News and Zimmerman (and Wheeler). Therefore, the issue before us
is whether the complaint alleges liability on the part of Fox News for conduct by
Zimmerman (and Wheeler) that was within or outside the scope of their
employment. The complaint is not lucid on this point. The Riches may be alleging
that Zimmerman (and Wheeler) were acting within the scope of their employment
and, therefore, Fox News is vicariously liable. Or they may be alleging that,
although their conduct fell outside the scope of their employment, there was
negligence on the part of Fox News in hiring and supervising them. Or they may
be alleging both, leaving it up to the jury to decide the scope of employment
question.

         A simple amendment would clarify the issue. The District Court, however,
dismissed the complaint with prejudice. To be sure, “no court can be said to have



11   Conversely, all departments of the New York Appellate Division have concluded that it is “[i]n
     instances where an employer cannot be held vicariously liable for an employee’s torts, [that]
     the employer can still be held liable under theories of negligent hiring and negligent
     supervision.” State Farm Ins. Co. v. Cent. Parking Sys., Inc., 796 N.Y.S.2d 665, 666 (2d Dep’t 2005);
     see also Gray v. Schenectady City Sch. Dist., 927 N.Y.S.2d 442, 446 (3d Dep’t 2011); Owen v. State,
     76 N.Y.S.3d 330, 332 (4th Dep’t 2018); Scollar v. City of New York, 74 N.Y.S.3d 173, 179 (1st Dep’t
     2018).


                                                    27
    Case  Case
       Case    18-2321, DocumentDocument
         1:18-cv-02223-GBD-SN
            1:18-cv-02223-GBD    118, 09/13/2019,
                                Document  163-1
                                          72      2654627,
                                                  Filed
                                              Filed         Page28
                                                        07/20/20
                                                    09/13/19        of 28
                                                                  Page
                                                               Page 28  6028
                                                                       of  of 60
18‐2321‐cv
Rich v. Fox News Network, LLC


erred in failing to grant a request [to amend] that was not made.” Gallop, 642 F.3d
at 369. At the same time, either theory of liability—negligent supervision or
vicarious liability—appears to be one that the complaint, if amended, could readily
allege. Since we are remanding for consideration of the Riches’ other claims, we
believe a clarifying amendment as to the negligence claim should also be
permitted. Accordingly, upon remand of the IIED and tortious interference claims,
we instruct the District Court to allow the Riches to amend their negligent
supervision or retention count.

                                  CONCLUSION

       We VACATE the District Court’s August 2, 2018, judgment granting the
Appellees’ motion to dismiss, and we REMAND the case for further proceedings
consistent with this opinion.




                                        28
